EXHIBIT 10.1

MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of June 23, 2006 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among UBS REAL
ESTATE SECURITIES INC., a Delaware corporation (the “Buyer”), NEW CENTURY
MORTGAGE CORPORATION, a California corporation (“New Century”), as a Seller, NC
ASSET HOLDING, L.P., a Delaware limited partnership (“NC Asset”), as a Seller,
HOME123 CORPORATION, a California corporation (“Home123”), as a Seller, and NEW
CENTURY CREDIT CORPORATION, a California corporation (“NCCC” and jointly and
severally with New Century, NC Asset and Home123, the “Sellers”, and each
individually, a “Seller”), as a Seller and NEW CENTURY FINANCIAL CORPORATION, a
Maryland corporation (“New Century Financial” or the "Guarantor”), as the
Guarantor.

RECITALS

From time to time the Sellers and the Buyer may enter into transactions in which
the Sellers agree to sell to the Buyer Mortgage Loans and the Buyer agrees to
purchase such Mortgage Loans in accordance with the terms and conditions set
forth herein, subject to the Sellers’ obligations to repurchase such Mortgage
Loans at a date certain not later than 364 days after the date of the sale, as
shall be set forth in the related Confirmation, in accordance with the terms
herein. Each such transaction shall be referred to herein as a “Transaction” and
shall be governed by this Agreement, unless otherwise agreed in writing.

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Definitions. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa). Terms otherwise not defined herein shall have the
meanings assigned thereto in the Custodial Agreement.

“Accepted Servicing Practices” shall mean, with respect to each Mortgage Loan,
such standards which comply with the applicable standards and requirements
under: (i) an applicable Agency Program and related provisions of the applicable
Agency Guide pursuant to which the related Mortgage Loan is intended to be
purchased, and (ii) any applicable FHA and/or VA program and related provisions
of applicable FHA and/or VA servicing guidelines, and (iii) the terms of the
related Mortgage Loan documents and applicable law.

“Act of Insolvency” shall mean with respect to any Person, (a) the commencement
by such Person as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, or such
Person seeking the appointment of a receiver, trustee, custodian or similar
official for such Person for any substantial part of its property, or such
Person fails to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code or takes any corporate or other action for the purpose of
effecting any of the foregoing, (b) the commencement of any such case or
proceeding against such Person or another’s seeking such appointment, or the
filing against such Person of an application for a protective decree which
(1) is consented to or not timely contested by such Person, (2) results in the
entry of an order for relief, such an appointment, the issuance of such a
protective decree or the entry of an order having a similar effect, or (3) is
not dismissed within forty-five (45) days, (c) the making by such Person of a
general assignment for the benefit of creditors, (d) the admission by such
Person or any of its Affiliates that such Person or any of its Affiliates is
unable to pay its respective debts as they become due or the nonpayment
generally by such Person or any of its Affiliates of its respective debts as
they become due, or (e) with respect to a Seller or the Guarantor only, any
governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such Person, or shall have taken any action
to displace the executive management of such Person or to curtail its authority
in the conduct of the business of such Person.

“Actual Purchase Price” shall have the meaning specified in Section 2.03(d)(ii).

“Additional Purchased Assets” shall mean Mortgage Loans approved by the Buyer,
U.S. Treasury obligations approved by the Buyer, or cash provided by the Sellers
to the Buyer or its designee pursuant to Section 3.01(a).

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Agency” shall mean Ginnie Mae, Fannie Mae, and Freddie Mac, as applicable.

“Agency Approvals” shall have the meaning set forth in Section 8.26 of this
Agreement.

“Agency Guide” shall mean the Ginnie Mae Mortgage Backed Securities Guide; the
Fannie Mae Selling Guide and the Fannie Mae Servicing Guide; the Freddie Mac
Sellers’ and Servicers’ Guide; as applicable, in each case as such Agency Guide
may be amended from time to time.

“Agency Program” shall mean the specific purchase program under the relevant
Agency Guide or as otherwise approved by the Agency.

“Agreement” shall mean this Master Repurchase Agreement, as the same may be
further amended, supplemented or otherwise modified in accordance with the terms
hereof.

“ALTA” shall mean the American Land Title Association.

“Appraised Value” shall have the meaning specified in Schedule 1 hereto.

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

“Assignee” shall mean, with respect to this Agreement and any Mortgage Loan, any
assignee of the Buyer pursuant to a sale, pledge or rehypothecation of the
Mortgage Loan.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Buyer.

“Authorized Signatory” shall mean an officer of the related Seller who is
authorized and empowered to request a purchase of Purchased Assets by the Buyer
pursuant to a request for purchase, and is indicated on the Authorized
Signatories of the related Seller attached hereto as Exhibit VI-B.

“Bank” shall mean Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, or such other depository
institution as may be acceptable to the Buyer in its sole discretion, and their
respective successors in interest, which is the depository of the Blocked
Account.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Blocked Account” shall mean the account established by the Sellers for the
benefit of the Buyer, subject to a security interest in favor of the Buyer, and
established under the Blocked Account Agreement, into which all Income shall be
deposited by the Servicer, as further defined in Section 4.01(a).

“Blocked Account Agreement” shall mean the Blocked Account Agreement, dated as
of the date hereof, among the Sellers, the Servicer, the Buyer and the Bank, as
the same may be amended, supplemented or otherwise modified from time to time,
in which the Bank, the Servicer and the Sellers acknowledge the Buyer’s lien on
the Blocked Account held in the name of the Buyer and which constitutes control
of the Blocked Account by the Buyer (for the benefit of the Buyer) pursuant to
Section 9-104 of the Uniform Commercial Code, which control is intended to
satisfy the requirements of Section 9-314 of the Uniform Commercial Code.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in the State of New York (or state in which any of the
Custodian, a Seller or the Buyer is located) is authorized or obligated by law
or executive order to be closed, or (iii) any day on which the Buyer is closed
for business.

“Buyer” shall mean UBS Real Estate Securities Inc., a Delaware corporation, and
its successors in interest and assigns.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1+” or the equivalent thereof by
Standard & Poor’s Ratings Services (“S&P”) or “P-1” or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P or “A2” by Moody’s, (f) securities with maturities of
90 days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market, mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Change in Control” means (i) with respect to any Seller that is a public
company, the acquisition by any Person, or two or more Persons acting in
concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of outstanding shares of voting equity interest of such Seller at any
time if after giving effect to such acquisition such Person or Persons owns
fifty percent (50%) or more of such outstanding voting stock and (ii) with
respect to any other Seller, New Century Financial ceases to own, directly or
indirectly, one hundred percent of the voting equity interest of the Seller.

“Closing Date” shall mean June 23, 2006.

“Closing Transaction” shall mean any sale of a Mortgage Loan by a Seller to the
Buyer, structured as either a Dry Funding or a sale of a Wet-Ink Mortgage Loan,
wherein the Buyer purchases an Eligible Asset subject to an obligation of the
related Seller to repurchase such Eligible Asset pursuant to this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment Amount” shall mean $1,500,000,000.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Seller within the meaning of Section 4001
of ERISA or is part of a group which includes a Seller and which is treated as a
single employer under Section 414 of the Code.

“Confirmation” shall have the meaning specified in Section 2.04(a).

“Costs” shall have the meaning specified in Section 11.01(a).

“Credit File” shall mean all papers and records of whatever kind or description,
whether developed or originated by a Seller or others, required to document or
service the Mortgage Loan; provided, however, that such Mortgage Loan papers,
documents and records shall not include any Mortgage Loan papers, documents or
records which are contained in the Mortgage File.

“Custodial Agreement” shall mean the Amended and Restated Custodial Agreement,
dated as of the date hereof, by and among the Buyer, the Sellers and the
Custodian, as the same shall be modified and supplemented and in effect from
time to time.

“Custodial Identification Certificate” shall have the meaning specified in the
Custodial Agreement.

“Custodian” shall mean Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, as custodian under the Custodial
Agreement, and any successor custodian under the Custodial Agreement.

“Default” shall mean an Event of Default or an event, that, with the giving of
notice or the passage of time or both, would constitute an Event of Default.

“Disbursement Agent” shall mean Deutsche Bank National Trust Company and its
successors in interest, as disbursement agent under the Custodial Agreement, and
any successor disbursement agent under the Custodial Agreement.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Dry Funding” shall mean a Closing Transaction initiated by the delivery by the
applicable Seller, via electronic transmission to the Buyer of a Mortgage Loan
Schedule and the receipt by the Custodian of a Mortgage File prior to the
closing of the Closing Transaction.

“Electronic Agent” shall mean MERSCORP, Inc., and its successors and assigns.

“Electronic Tracking Agreement” shall mean that certain Electronic Tracking
Agreement, if any, among the Buyer, the Sellers, the Electronic Agent and
Mortgage Electronic Registration Systems, Inc.; provided that if no Mortgage
Loans are or will be MERS Designated Mortgage Loans, all references herein to
the Electronic Tracking Agreement shall be disregarded.

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof.

“Eligible Asset” shall mean a Mortgage Loan, including a Wet-Ink Mortgage Loan,
which is secured by a Mortgage (i) as to which the representations and
warranties in Schedule 1 attached hereto are true and correct and (ii) which is
underwritten strictly in accordance with the Underwriting Guidelines.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean, with respect to any Seller or the Guarantor, any
corporation or trade or business that is a member of any group of organizations
(i) described in Section 414(b) or (c) of the Code of which the related Seller
or the Guarantor, as applicable, is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the related
Seller or the Guarantor, as applicable, is a member.

“Estimated Purchase Price” shall mean, with respect to a Purchased Asset, the
anticipated Purchase Price to be paid by the Buyer to the related Seller as set
forth in the related Transaction Request.

“Event of Default” has the meaning specified in Section 10.01.

“Executive” shall mean, with respect to any Seller or the Guarantor, each of the
Chief Executive Officer and the Chief Financial Officer of the related Seller or
the Guarantor, who are incumbent as of the date hereof.

“Fannie Mae” shall mean the Federal National Mortgage Association, and its
successors in interest.

“Fatal Exception” shall mean the assignment by the Custodian of a Mortgage Loan
Absentee Code or a Mortgage Loan Suspension Code to a Mortgage Loan.

“FHA” shall mean the Federal Housing Administration or any successor thereto.

“Final Repurchase Date” shall mean, with respect to each Transaction, (a) the
final date on which the related Purchased Assets must be repurchased by the
related Seller from the Buyer, or (b) any date determined by application of
Sections 2.05 and 10.02, as applicable; provided that the Final Repurchase Date
will not be later than 364 days after the related initial Purchase Date with
respect to those Purchased Assets.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation, and its
successors in interest.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

“Ginnie Mae” shall mean the Government National Mortgage Association or any
successor thereto.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over any of the Sellers or the
Guarantor, or any of their respective Subsidiaries, or any of their properties.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well another Person, to purchase
assets, goods, securities or services, or to agree to take-or-pay arrangement or
otherwise); provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) obligations to make servicing advances for delinquent taxes and
insurance, or other obligations in respect of a Mortgaged Property, or other
principal and interest advances made in the ordinary course of servicing the
Mortgage Loans. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor” shall mean New Century Financial Corporation, a Maryland
Corporation, and its successors in interest.

“Guaranty” shall mean the guaranty, dated as of June 23, 2006, by the Guarantor
in favor of the Buyer.

“HUD” shall mean the United States Department of Housing and Urban Development
or any successor thereto.

“Income” shall mean, with respect to any Mortgage Loan at any time, all
collections and proceeds on or in respect of the Mortgage Loans, including,
without limitation, any principal thereof then payable and all interest or other
distributions payable thereon less any related servicing fee(s) charged by the
Servicer.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) obligations of such Person under hedging and/or derivative agreements and
other hedging arrangements, including Interest Rate Protection Agreements;
(f) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (g) Indebtedness of others Guaranteed by such
Person; (h) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person; (i) Indebtedness of
general partnerships of which such Person is a general partner or is secondarily
or contingently liable (other than by endorsement of instruments in the course
of collection), whether by reason of any agreement to acquire such indebtedness
to supply or advance sums or otherwise; and (j) Capital Lease Obligations of
such Person.

“Interest-Only Loan” means a Mortgage Loan that conforms to the guidelines for
interest-only loans set forth in the Underwriting Guidelines.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of U.S. Treasury securities, or futures
contracts, or options related contracts, or interest rate swap, cap or collar
agreement or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations either
generally or under specific contingencies and acceptable to the Buyer.

“Late Payment Fee” has the meaning specified in Section 2.04(g).

“LIBOR” shall mean, with respect to each day a Transaction is outstanding, the
rate per annum equal to the rate appearing at page 5 of the Telerate Screen as
one-month LIBOR at or about 9:00 a.m., New York City time, on such date and if
such rate shall not be so quoted, the rate per annum at which the Reference Bank
is offered Dollar deposits at or about 9:00 A.M., New York City time, on such
date by prime banks in the London interbank eurodollar market for delivery on
such day for a period of thirty (30) days and in an amount comparable to the
amount of the Transactions to be outstanding on such day. LIBOR shall be reset
daily by the Buyer and the Buyer’s determination of LIBOR shall be conclusive
upon the parties absent manifest error on the part of the Buyer.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan
calculated as of the time of origination of such Mortgage Loan to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgaged Property was purchased within twelve months of the origination of the
Mortgage Loan, the purchase price of the Mortgaged Property.

“Margin Base” shall mean the aggregate Asset Value of all Purchased Assets which
are Eligible Assets.

“Margin Deficit” has the meaning specified in Section 3.01.

“Market Value” shall mean, as of any date in respect of any Mortgage Loan, the
price, expressed as a dollar amount (and not as a percentage of the outstanding
principal balance of such Mortgage Loan), at which such Mortgage Loan could
readily be sold as determined in the Buyer’s sole discretion exercised in good
faith, which price may be determined to be zero. The Buyer’s determination of
Market Value shall be conclusive upon the parties.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of the Sellers,
the Guarantor or their respective Affiliates, (b) the ability of a Seller or the
Guarantor to perform their obligations under any of the Repurchase Documents to
which it is a party, (c) the validity or enforceability of any of the Repurchase
Documents, (d) the rights and remedies of the Buyer under any of the Repurchase
Documents, (e) the timely payment of any amounts payable under the Repurchase
Documents, (f) the Asset Value of all or any significant portion of the
Purchased Assets, (g) the Buyer’s ownership or security interest in the
Purchased Assets or (h) the Purchased Assets as a whole.

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS Designated Mortgage Loan” shall mean Mortgage Loans for which (a) the
related Seller has designated or will designate MERS as, and has taken or will
take such action as is necessary to cause MERS to be, the mortgagee of record,
as nominee for such Seller, in accordance with the MERS Procedures Manual and
(b) the related Seller has designated or will designate the Buyer as the
Investor and Interim Funder on the MERS System.

“MERS Procedures Manual” shall mean the MERS Procedures Manual attached as
Exhibit B to the Electronic Tracking Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“MERS Report” shall mean the schedule listing MERS Designated Mortgage Loans and
other information prepared by the Electronic Agent pursuant to the Electronic
Tracking Agreement.

“MERS® System” shall mean MERS’ mortgage electronic registry system, as more
particularly described in the MERS Procedures Manual.

“Mortgage” shall mean with respect to a Mortgage Loan, the mortgage, deed of
trust or other instrument securing a Mortgage Note, which creates a first or
second Lien on a fee simple Residential Dwelling securing the Mortgage Note or a
leasehold estate with respect to real property located in jurisdictions in which
the use of leasehold estates for residential properties is a widely accepted
practice.

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

“Mortgage Loan” shall mean a mortgage loan originated in accordance with the
Underwriting Guidelines which the Custodian has been instructed to hold for the
Buyer pursuant to the Custodial Agreement, and which Mortgage Loan includes,
without limitation, (i) a Mortgage Note and related Mortgage, and (ii) all
right, title and interest of the related Seller in and to the Mortgaged Property
covered by such Mortgage.

“Mortgage Loan Schedule” shall have the meaning assigned thereto in the
Custodial Agreement.

“Mortgage Loan Schedule and Exception Report” shall have the meaning assigned
thereto in the Custodial Agreement.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.

“Mortgaged Property” shall mean, with respect to a Mortgage Loan, a fee simple
interest in, or a leasehold estate (to the extent the use of leasehold estates
for residential properties in such jurisdictions is a widely accepted practice)
with respect to, the real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mortgage
Note.

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by the Sellers or any ERISA Affiliate and that is covered by Title IV of
ERISA.

“Net Income” shall mean, for any period, the net income of the Guarantor for
such period as determined in accordance with GAAP consistent with the accounting
principles applied in the preparation of the financial statements referred to in
Section 9.01.

“New Century” shall mean New Century Mortgage Corporation, a California
corporation, in its capacity as a Seller and the Servicer.

“New Century Financial” shall mean New Century Financial Corporation, a Maryland
corporation (f/k/a New Century REIT, Inc.).

“Other Financing Facilities” shall mean any credit facilities structured as loan
and security agreements, repurchase agreements, gestation repurchase agreements,
and any other agreements establishing warehouse finance facilities involving the
Sellers, the Guarantor or their respective Affiliates or any similar
arrangements now or hereafter existing, including, without limitation, any
arrangements under which the Sellers, the Guarantor or their respective
Affiliates are required to repurchase mortgage-backed securities or mortgage
loans from any lender or other counterparty.

“Overestimate Amount” shall have the meaning set forth in Section 2.03(d) of
this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
the Sellers, the Guarantor or any ERISA Affiliate and covered by Title IV of
ERISA, other than a Multiemployer Plan.

“Post-Default Rate” shall mean, in respect of any day a Transaction is
outstanding or any other amount under this Agreement or any other Repurchase
Document that is not paid when due to the Buyer at the stated Repurchase Date,
Final Repurchase Date or otherwise when due (a “Post-Default Day”), a rate per
annum on a 360 day per year basis during the period from and including the due
date to but excluding the date on which such amount is paid in full equal to 4%
per annum plus the Pricing Rate on such Post-Default Day.

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Repurchase Date or the Final Repurchase Date (reduced by any amount of such
Price Differential previously paid by the related Seller to the Buyer with
respect to such Transaction).

“Pricing Rate” shall mean, with respect to any Mortgage Loans and any date of
determination, a rate per annum equal to the sum of (a) LIBOR for such date plus
(b) the Spread applicable to such Mortgage Loan.

“Pricing Side Letter” shall mean the letter agreement, dated as of June 23, 2006
between the Sellers and the Buyer.

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Assets are sold by the related Seller to the Buyer hereunder.

“Purchase Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

“Purchase Price” shall mean on each Purchase Date, the price at which Purchased
Assets are transferred by the related Seller to the Buyer or its designee
(including the Custodian) which shall equal the Asset Value for such Purchased
Assets on the Purchase Date.

“Purchased Assets” shall mean the Mortgage Loans sold by the related Seller to
the Buyer in a Transaction, and any Additional Purchased Assets.

“Purchased Items” has the meaning specified in Section 6.01.

“Reference Bank” shall mean the principal office in London, England, of UBS.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REO Property” shall mean real property acquired by the related Seller,
including a Mortgaged Property acquired through foreclosure of a Mortgage Loan
or by deed in lieu of such foreclosure.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or a successor provision thereof, other than those events as to which the
thirty day notice period is waived under subsections .13, .14, .16, .18, .19 or
.20 of PBGC Reg. § 2615 or one or more successor provisions thereof.

“Repurchase Date” shall mean the date occurring on (i) the first Business Day of
each month following the related Purchase Date (or if such date is not a
Business Day, the following Business Day), (ii) any other Business Day set forth
in the related Confirmation, or (iii) the date determined by application of
Sections 2.05 and 10.02 , as applicable.

“Repurchase Documents” shall mean this Agreement, the Custodial Agreement, the
Blocked Account Agreement, the Electronic Tracking Agreement and any other
agreement entered into between the Sellers, the Guarantor and the Buyer in
connection herewith.

“Repurchase Obligations” shall have the meaning specified in Section 6.02.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Buyer or its designee (including the Custodian) to the
related Seller upon termination of a Transaction, which will be determined in
each case (including Transactions terminable upon demand) as the sum of the
Purchase Price and the Price Differential as of the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Residential Dwelling” shall mean any one of the following: (i) a detached
single family dwelling, (ii) a two-to-four family dwelling, (iii) a unit in a
condominium project, (iv) a detached single family dwelling in a planned unit
development, or (v) a log home underwritten in accordance with Fannie Mae and
Freddie Mac requirements; provided that Residential Dwellings are not any of the
following: (a) earthen homes, (b) underground homes, (c) mobile homes or
manufactured housing units or (d) co-operative units.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the chief financial officer, the treasurer or the chief operating officer of
such Person.

“RESPA” means the Real Estate Settlement Procedures Act, as amended from time to
time.

“Second Mortgage Loan” shall mean a Mortgage Loan which constitutes a second
priority mortgage lien with respect to the related Mortgaged Property.

“Security Agreement” shall mean with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage or Mortgage Note), executed by the Mortgagor and/or
others in connection with such Mortgage Loan, including without limitation, any
security agreement, guaranty, title insurance policy, hazard insurance policy,
chattel mortgage, letter of credit or certificate of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.

“Sellers” shall mean New Century Mortgage Company, NC Asset Holding, L.P.,
Home123 Corporation and New Century Credit Corporation.

“Seller-Related Obligations” shall mean any obligations of the Sellers or the
Guarantor hereunder or under the Guaranty and under any other arrangement
between one or more of the Sellers or the Guarantor on the one hand and the
Buyer or an Affiliate of the Buyer on the other hand, including, without
limitation, any Interest Rate Protection Agreements between any such parties.

“Seller’s Release Letter” shall mean a letter in the form of Exhibit VI-A,
delivered by a Seller when no Warehouse Lender has an interest in a Mortgage
Loan, conditionally releasing all of such Seller’s interest in a Mortgage Loan
upon receipt of payment by such Seller.

“Servicer” shall mean New Century or any other entity having demonstrated
competence in servicing loans similar to the Mortgage Loans and which is
reasonably acceptable to the Buyer.

“Servicing File” shall mean with respect to each Mortgage Loan, the file
retained by the Servicer or its designee consisting of originals of all
documents in the Mortgage File which are not delivered to a Custodian and copies
of all documents in the Mortgage File set forth in Section 2 of the Custodial
Agreement.

“Servicing Records” shall mean any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loans.

“Servicing Rights” shall mean any and all of the following: (a) any and all
rights to service the Mortgage Loans; (b) any payments to or monies received by
the Servicer or any other Person for servicing the Mortgage Loans; (c) any late
fees, penalties or similar payments with respect to the Mortgage Loans; (d) all
agreements or documents creating, defining or evidencing any such servicing
rights to the extent they relate to such servicing rights and all rights of the
Servicer or any other Person thereunder; (e) escrow payments or other similar
payments with respect to the Mortgage Loans and any amounts actually collected
by the Sellers or any other Person with respect thereto; and (f) all accounts
and other rights to payment related to the Mortgage Loans.

“Spread” shall have the meaning assigned thereto in the Pricing Side Letter.

“Spread Fee Rate” shall have the meaning assigned thereto in the Pricing Side
Letter.

“Sub-Limit” shall have the meaning set forth in the Pricing Side Letter.

“Sub-Servicing Agreement” shall mean an agreement between a Seller and a
sub-servicer with respect to the servicing of the Purchased Assets, if
applicable.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Successor Servicer” shall mean an entity with the necessary Agency Approvals,
as the circumstances may require, and designated by the Buyer, in conformity
with Section 11.10, to replace the Servicer as servicer for the Buyer.

“Takeout Commitment” shall mean a written agreement between the Sellers and an
approved investor as the purchaser, governing the terms of the resale of one or
more Mortgage Loans from the related Seller to such purchaser, together with a
copy of any related agreement between the purchaser and any other person that
has entered into an agreement to purchase such Mortgage Loan(s) from the
purchaser.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the consolidated net worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided that residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

“Total Indebtedness” shall mean, at any time, the aggregate Indebtedness of any
Person and its subsidiaries less, with respect to New Century Financial, the
aggregate amount of any such Indebtedness that is reflected on the balance sheet
of New Century Financial in respect of obligations incurred pursuant to a
securitization transaction, solely to the extent such obligations are secured by
the assets securitized thereby and are non-recourse to New Century Financial.
With respect to New Century Financial, in the event that any Indebtedness would
be excluded from the calculation of Total Indebtedness but for the existence of
recourse, New Century Financial shall be entitled nonetheless to exclude the
amount of such Indebtedness that is not subject to recourse. The amount of any
recourse shall be the stated or determinable amount thereof or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by New Century Financial in good faith and in accordance with GAAP.

“Transaction” has the meaning specified in the Recitals hereto.

“Transaction Request” means a request from the related Seller to the Buyer, in
the form attached as Exhibit I hereto, to enter into a Transaction.

“Trust Receipt” shall mean a trust receipt issued by the Custodian to the Buyer
confirming the Custodian’s possession of certain Mortgage Files which are held
by the Custodian for the benefit of the Buyer or the registered holder of such
trust receipt.

“UBS Cash Account” shall mean a separate cash account established and maintained
by the Buyer for the Sellers under the conditions set forth in Section 7.04.
Such cash account may be a non-segregated ledger account and may be commingled
with the Buyer’s funds.

“UBS Cash Account Adjustment” shall mean an adjustment to the UBS Cash Account
Balance pursuant to a UBS Cash Account Adjustment Notice.

“UBS Cash Account Adjustment Notice” shall mean the cash account adjustment
notice, in the form of Exhibit XI, which is to be used by the Buyer to notify
the Sellers of any adjustments to the UBS Cash Account Balance.

“UBS Cash Account Balance” shall mean, as of any date, the net amount of funds
in the UBS Cash Account on such date.

“UBS Cash Account Interest Accrual” shall mean the simple interest calculation
posted on the last Business Day of each month resulting from the product of each
Business Day’s UBS Cash Account Balance and the UBS Cash Account Interest Rate.

“UBS Cash Account Interest Rate” shall mean, with respect to each month, the
average opening federal funds rate for such month or such other rate agreed to
by the Sellers and the Buyer. For the UBS Cash Account, the opening federal
funds rate on a Business Day shall be counted as the UBS Cash Account Interest
Rate until the next Business Day.

“UBS Cash Account Wire Instructions” shall mean the wire instructions, set forth
in a letter in the form of Exhibit X, to be used for the payment of funds to the
Sellers.

“Underwriting Guidelines” shall mean the underwriting guidelines delivered by
the Sellers to the Buyer on or prior to the date hereof and as may be modified
or supplemented from time to time thereafter attached hereto as Exhibit II.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
enacted in each applicable state as in effect on the date hereof.

“VA” shall mean the US Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto.

“Warehouse Lender” shall mean any lender, including, without limitation, the
Buyer, providing financing to any Seller in any fractional amount for the
purpose of originating or purchasing Mortgage Loans, which lender, prior to the
Purchase Date, has a security interest in such Mortgage Loans as collateral for
the obligations of such Seller(s) to such lender.

“Warehouse Lender’s Release Letter” shall mean a letter, substantially in the
form of Exhibit VI-B hereto (or such other form acceptable to the Buyer), from a
Warehouse Lender to the Buyer, conditionally releasing all of such Warehouse
Lender’s right, title and interest in certain Mortgage Loans identified therein
upon receipt of payment by such Warehouse Lender.

“Wet-Ink Funding Schedule” shall have the meaning specified in
Section 2.03(d)(ii).

“Wet-Ink Wire Funding Account” shall mean the account so designated and
established at the Disbursement Agent, in the name of the Sellers, indicating
the security interest of the Buyer, and subject to the dominion and control of
the Buyer, pursuant to the terms of the Custodial Agreement.

“Wet-Ink Mortgage Loan” shall mean an Eligible Asset which is sold to the Buyer
simultaneously with the origination thereof by the related Seller, which is
funded in part or in whole with proceeds of the sale of the Eligible Asset to
the Buyer remitted directly to the Wet-Ink Wire Funding Account; provided,
however, that an Eligible Asset will cease to be a Wet-Ink Mortgage Loan at such
time as the related Seller delivers the related Mortgage File to the Custodian
pursuant to the Custodial Agreement and the Custodian provides the related
Seller a Mortgage Loan Schedule and Exception Report with respect thereto that
indicates that such Mortgage Loan has no Fatal Exceptions.

“Wire” shall mean a wire transfer made from the Wet-Ink Wire Funding Account
pursuant to Section 27 of the Custodial Agreement.

“Withdrawal/Deposit Notice” shall mean a notice, substantially in the form of
Exhibit IX, delivered by the Sellers to the Buyer, from time to time, in
connection with withdrawals from and deposits to the UBS Cash Account.

Section 1.02 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Buyer hereunder shall be prepared, in accordance
with GAAP.

ARTICLE II

INITIATION; TERMINATION

Section 2.01 Conditions Precedent to Initial Transaction. The Buyer’s obligation
to enter into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that the Buyer shall have received from the Sellers any fees
and expenses payable hereunder, and all of the following documents, each of
which shall be satisfactory in form and substance to the Buyer and its counsel:

(a) The following Repurchase Documents delivered to the Buyer:

(i) Master Repurchase Agreement. This Agreement duly completed and executed by
the parties thereto;

(ii) Custodial Agreement. The Custodial Agreement, duly executed and delivered
by each party thereto. In addition, the Sellers shall have taken such other
action as the Buyer shall have requested in order to transfer the Purchased
Assets pursuant to this Agreement;

(iii) Blocked Account Agreement. The Blocked Account Agreement, duly executed
and delivered by the parties thereto;

(iv) Consents and Waivers. Any and all consents and waivers required under any
Other Financing Facilities;

(b) UCC Financing Statements. Evidence that all other actions necessary or, in
the opinion of the Buyer, desirable to perfect and protect the Buyer’s interest
in the Purchased Items have been taken, including, without limitation, filed UCC
Financing Statements naming the Sellers as Debtor and the Buyer as Secured Party
and describing the Purchased Items;

(c) Opinions of Counsel. An opinion or opinions of outside counsel to the
Sellers, substantially in the form of Exhibit III;

(d) Sellers’ Officer’s Initial Purchase Certificate. A copy of an Officer’s
Certificate in the form attached hereto as Exhibit V-A (which may be provided
jointly for any other agreements entered into between the Buyer and the Sellers)
together with a copy of (1) the articles of incorporation, certificate of
formation or other organizational documents of each Seller and any amendments
thereto certified by the Secretary of State of Sellers’ jurisdiction of
organization, (2) a copy of each Seller’s by-laws, operating agreement or other
internal governing documents, together with any amendments thereto, (3) a copy
of the resolutions or other internal governing documents or other organizational
document adopted by each Seller’s Board of Directors or a similar governing body
authorizing such Seller to enter into this Agreement and the Custodial Agreement
and authorizing one or more of such Seller’s officers to execute the documents
related to this Agreement and the Custodial Agreement, (4) a certificate of
incumbency and signature of each officer of each Seller executing any document
in connection with this Agreement and the Custodial Agreement; and
(5) certificates reflecting Authorized Signatories of each Seller, in the form
of Exhibit V-B hereto;

(e) Guarantor’s Officer’s Initial Purchase Certificate. A copy of an Officer’s
Certificate in the form attached hereto as Exhibit V-D (which may be provided
jointly for any other agreements entered into between the Buyer and the
Guarantor) together with a copy of (1) the articles of incorporation,
certificate of formation or other organizational documents of the Guarantor and
any amendments thereto certified by the Secretary of State of the Guarantor’s
jurisdiction of organization, (2) a copy of the Guarantor’s by-laws, operating
agreement or other internal governing documents, together with any amendments
thereto, (3) a copy of the resolutions or other internal governing documents or
other organizational document adopted by the Guarantor’s Board of Directors or a
similar governing body authorizing the Guarantor to enter into this Agreement
and authorizing one or more of the Guarantor’s officers to execute the documents
related to this Agreement; and (4) a certificate reflecting each Authorized
Signatory of the Guarantor, in the form of Exhibit V-E hereto;

(f) Underwriting Guidelines. A copy of the Sellers’ current, as of such date,
Underwriting Guidelines certified as being true and correct by an officer of a
Seller; and

(g) Other Documents. Such other documents as the Buyer may reasonably request,
in form and substance reasonably acceptable to the Buyer.

Section 2.02 Conditions Precedent to all Transactions. The Buyer’s obligation to
enter into each Transaction (including the initial Transaction) is subject to
the satisfaction of the following further conditions precedent, both immediately
prior to entering into such Transaction and also after giving effect to the
consummation thereof and the intended use of the proceeds of the sale:

(a) the Sellers shall have delivered a Transaction Request via Electronic
Transmission in accordance with the procedures set forth in Section 2.03(b);

(b) the Sellers shall have delivered a Mortgage Loan Schedule;

(c) no Default or Event of Default shall have occurred and be continuing under
the Repurchase Documents;

(d) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by each Seller and the Guarantor in Article VIII, in Schedule 1
of this Agreement and elsewhere in each Repurchase Document, shall be true,
correct and complete on and as of such Purchase Date in all material respects
(in the case of the representations and warranties set forth in Section 8.14 and
on Schedule 1, solely with respect to Mortgage Loans included in the Margin
Base) with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date). The Buyer shall have received a
certificate signed by the Sellers certifying as to the truth, accuracy and
completeness of the above, which certificate shall specifically include a
statement that each Seller is in compliance with all governmental licenses and
authorizations and, if relevant under applicable law, is qualified to do
business and is in good standing in all required jurisdictions;

(e) after giving effect to the requested Transaction, the aggregate outstanding
Purchase Price of the Transactions outstanding shall not exceed the Asset Value
of all the Purchased Assets subject to outstanding Transactions;

(f) the Buyer shall have received all fees and expenses of counsel to the Buyer
as contemplated by Section 11.01(b) and the Buyer shall have received the
reasonable costs and expenses incurred by it in connection with the entering
into of any Transaction hereunder, including, without limitation, costs
associated with due diligence, recording or other administrative expenses
necessary or incidental to the execution of any Transaction hereunder, which
amounts, at the Buyer’s option, may be withheld from the sale proceeds of any
Transaction hereunder;

(g) the Buyer shall have approved, in its sole discretion exercised in good
faith, all exceptions to the Underwriting Guidelines;

(h) none of the following shall have occurred and/or be continuing:

(i) an event or events shall have occurred in the good faith determination of
the Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in the Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(i) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in the Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(ii) there shall have occurred a material adverse change in the financial
condition of the Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of the Buyer to fund its obligations under
this Agreement;

(iii) with respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
the Buyer shall have received from the Custodian on each Purchase Date a
Mortgage Loan Schedule and Exception Report, dated the Purchase Date, duly
completed and with exceptions acceptable to the Buyer in its sole discretion,
but in no event, with any Fatal Exceptions, in respect of Eligible Assets to be
purchased hereunder on such Business Day;

(j) the Buyer shall have received from the Sellers a Warehouse Lender’s Release
Letter substantially in the form of Exhibit VI-B hereto (or such other form
acceptable to the Buyer) or a Seller’s Release Letter substantially in the form
of Exhibit VI-A hereto (or such other form acceptable to the Buyer) covering
each Eligible Asset to be sold to the Buyer, as applicable;

(k) the Buyer shall not have determined that the introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to the Buyer has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for the Buyer to
enter into Transactions;

(l) the Final Repurchase Date for such Transaction is not later than 364 days
from the initial Purchase Date;

(m) the Buyer shall have completed its due diligence review of the Mortgage
Files for each Mortgage Loan and such other documents, records, agreements,
instruments, Mortgaged Properties or information relating to such Mortgage Loans
as the Buyer in its sole discretion deems appropriate to review and such review
shall be satisfactory to the Buyer in its sole discretion, it being understood
and agreed by the Sellers that any such review which precedes the related
Purchase Date shall not in any way limit the Buyer’s continuing right to perform
one or more due diligence reviews pursuant to Section 11.12 hereof following the
related Purchase Date;

(n) With respect to any Mortgage Loan which has been registered under the MERS®
System, the Buyer shall have received (i) a MERS Report reflecting that the
Buyer has been identified as the “Investor” and “Warehouse Gestation Lender” on
the MERS® System and (ii) an Electronic Tracking Agreement in form and substance
satisfactory to the Buyer; and

(o) the Sellers and the Guarantor shall provide such other documents as the
Buyer may reasonably request, in form and substance reasonably acceptable to the
Buyer.

Each Transaction Request delivered by the Sellers hereunder shall constitute a
certification by the Sellers that all the conditions set forth in this
Section 2.02 have been satisfied (both as of the date of such notice or request
and as of the date of such purchase).

Section 2.03 Procedure for Requesting Transactions.

(a) Subject to the satisfaction of the conditions specified in Section 2.01 and
2.02 and until the Buyer has purchased (without repurchase by the Sellers
hereunder) Eligible Assets with an aggregate Asset Value of at least the
Commitment Amount, the Buyer agrees to purchase any Eligible Asset offered to it
hereunder. The Buyer shall not be obligated to purchase Eligible Assets in
excess of the then current Commitment Amount. To the extent the Buyer has
purchased (without repurchase by the Sellers hereunder) Eligible Assets with an
aggregate Asset Value of at least the Commitment Amount, the decision of the
Buyer to purchase any Eligible Asset shall be at the Buyer’s sole discretion. In
the event that the Buyer elects to reject a Mortgage Loan offered by the Sellers
for any reason, all documents shall be returned by the Custodian to the related
Seller pursuant to the Custodial Agreement.

(b) The Sellers shall request a Transaction by delivering to the Custodian and
the Buyer via Electronic Transmission a request in the form of Exhibit I
attached hereto (a “Transaction Request”) together with the related loan data
tape with individual Mortgage Loan details, by (i) 4:30 p.m., New York City
time, one (1) Business Day prior to the requested Purchase Date for any Eligible
Assets which are not Wet-Ink Mortgage Loans, and (ii) 6:00 p.m., New York City
time, one (1) Business Day prior to the Purchase Date for any Eligible Assets
which are Wet-Ink Mortgage Loans. Such Transaction Request shall set forth
(i) the Purchase Date, (ii) the Repurchase Date and the Final Repurchase Date,
(iv) the Pricing Rate applicable to the Transaction and (v) additional terms or
conditions not inconsistent with this Agreement. Such Transaction Request shall
include, as attachments, (i) a Mortgage Loan Schedule in electronic form
containing detailed information with respect to Eligible Assets (other than the
Wet-Ink Mortgage Loans) that the Sellers proposes to sell to the Buyer
hereunder, and (ii) a certificate signed by the Sellers as required by
Section 2.01(d) hereof. With respect to Wet-Ink Mortgage Loans, the Sellers
shall provide the Buyer with a detailed listing of the Wet-Ink Mortgage Loans
the Sellers propose to pledge by 4:30 p.m., New York City time, on the requested
Purchase Date.

(c) With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan:

(i) No later than 12:00 p.m., New York City time, two (2) Business Days (or such
lesser time as the Custodian and Sellers may agree) prior to the requested
Purchase Date, the Sellers shall deliver to the Custodian the Mortgage File, as
applicable, pertaining to each Eligible Asset to be purchased by the Buyer, in
accordance with the terms and conditions hereof and of the Custodial Agreement.

(ii) If any Eligible Asset to be transferred to the Buyer is a MERS Designated
Loan, the Sellers shall furnish a MERS Report reflecting the Buyer, as
“Investor” and “Warehouse Gestation Lender” for each such Mortgage Loan.

(iii) On the requested Purchase Date (and on the terms and subject to the
conditions set forth in this Agreement), the Buyer shall remit via wire transfer
the Purchase Price with respect to each Eligible Asset that is not a Wet-Ink
Mortgage Loan to the following account of the Sellers (or such other account as
they may identify by notice given to the Buyer not later than the third Business
Day before the relevant Purchase Date): 01419663, for the A/C of the Sellers, in
trust, ABA# 021 001 033, Attn: New Century Mortgage Corporation, in funds
immediately available to the Sellers. If the funding of any Eligible Asset that
is not a Wet-Ink Mortgage Loan involves a payment to a Warehouse Lender, the
Sellers shall furnish to the Buyer the related Warehouse Lender’s Release Letter
relating to such warehoused Eligible Assets that are not Wet-Ink Mortgage Loans,
together with Wire instructions for the payoff of such Warehouse Lender.

(iv) With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
pursuant to the Custodial Agreement, the Custodian shall deliver to the Buyer
and the Sellers a Mortgage Loan Schedule and Exception Report with respect to
the Eligible Assets which such Seller has requested the Buyer purchase on the
requested Purchase Date, and no later than 4:00 p.m., New York City time, on
such Purchase Date, the Custodian shall deliver to the Buyer a Trust Receipt in
respect of all such Eligible Assets (other than Wet-Ink Mortgage Loans) to be
purchased by the Buyer on such Purchase Date.

(d) With respect to each Eligible Asset that is a Wet-Ink Mortgage Loan:

(i) Not later than 4:30 p.m., New York City time, at least one Business Day
prior to the requested Purchase Date, the Sellers shall deliver to the Buyer a
preliminary report detailing the approximate outstanding principal balance of
Wet-Ink Mortgage Loans anticipated to be purchased by the Buyer on such Purchase
Date and the Estimated Purchase Price.

(ii) On the requested Purchase Date and prior to the related Transaction, the
Sellers shall provide to the Buyer a schedule (the “Wet-Ink Funding Schedule”)
setting forth, with respect to each Eligible Asset subject to such Transaction,
the information set forth in Schedule 4 hereof, wire instructions, the amount to
be remitted to the Wet-Ink Wire Funding Account for each such Wet-Ink Mortgage
Loan and the aggregate of all such amounts to be remitted to the Wet-Ink Wire
Funding Account, with respect to such Transaction, on such Purchase Date (the
“Actual Purchase Price”).

(iii) On the requested Purchase Date, pursuant to the Custodial Agreement, the
Custodian shall deliver to the Buyer and the Sellers a Trust Receipt in respect
of all Wet-Ink Mortgage Loans to be sold to the Buyer on the requested Purchase
Date, and a preliminary schedule describing each such Wet-Ink Mortgage Loan and
the Custodian shall provide the Buyer with a listing of all Wet-Ink Mortgage
Loans sold to the Buyer by 4:30 p.m., New York City time, on such Purchase Date.

(iv) On the requested Purchase Date (and on the terms and subject to the
conditions set forth in this Agreement), the Buyer shall remit by wire transfer
the Actual Purchase Price directly to the Wet-Ink Wire Funding Account to be
disbursed in accordance with the Custodial Agreement. In no event shall the
Actual Purchase Price be paid to a Warehouse Lender. Each Seller agrees that it
shall not instruct the Disbursement Agent to wire the Actual Purchase Price to
any Person other than the related title company, closing attorney or other
approved closing agent.

(v) Upon receipt of the Wet-Ink Funding Schedule with respect to the related
Purchase Date, the Buyer shall determine the amount, if any, by which the
Estimated Purchase Proceeds requested by the Sellers exceeds the Actual Purchase
Price (such amount, the “Overestimate Amount”). During the period the
Overestimate Amount is outstanding it shall be subject to interest at the Spread
Fee Rate in accordance with Section 2.03(d)(vi) below.

(vi) In addition to any other amounts payable hereunder, the Sellers shall pay a
fee to the Buyer on each Repurchase Date equal to the imputed interest on that
portion of any Overestimate Amount. Such imputed accrued interest shall accrue
at the Spread Fee Rate for the period of time from and including the requested
Purchase Date specified in the Transaction Request until the earliest to occur
of (x) two days after the Sellers have delivered notice to the Buyer that any
portion of an Overestimate Amount will not actually be funded to the Sellers,
provided that such notice is delivered within one day after the initially
requested Purchase Date, (y) as to such portion of the Overestimate Amount the
date such portion of the Overestimate Amount is funded to the Sellers through a
subsequent Transaction and (z) the next Repurchase Date.

(vii) No later than the close of business on the Business Day following the
related Purchase Date, the Sellers shall forward to the Buyer a schedule with
respect to each Wet-Ink Mortgage Loan purchased on such Purchase Date setting
forth the related Mortgage Loan identification number, the Mortgagor name, the
outstanding principal balance of such Wet-Ink Mortgage Loan, and a list of each
Wire actually issued in respect of such Wet-Ink Mortgage Loan, setting forth the
amount, the payee, and the wire reference number, as appropriate.

(viii) The Sellers hereby covenant to deliver the Mortgage Documents related
thereto to the Custodian for receipt by the Custodian (i) with respect to each
Late Certification Wet-Ink Mortgage Loan that, in the aggregate, does not exceed
the Sub-Limit related thereto, no later than seven (7) Business Days following
the related Purchase Date, and (ii) with respect to each other Wet-Ink Mortgage
Loan, no later than five (5) Business Days following the related Purchase Date.

(ix) No Wire shall be issued or remitted to a payee which is a Seller or any
Affiliate of any Seller.

(e) In no event shall a Transaction be entered into when any Default or Event of
Default has occurred and is continuing or when the Final Repurchase Date for
such Transaction would be later than 364 days after the related Purchase Date.

(f) The Buyer shall not be required to purchase Eligible Assets more often than
six times on any Business Day.

Section 2.04 Confirmations; Transactions.

(a) In the event that the Buyer agrees to purchase any Purchased Assets set
forth in a Transaction Request, on each Purchase Date, the Buyer shall forward
to the Sellers a confirmation (a “Confirmation”) by Electronic Transmission
setting forth with respect to each Transaction funded on such date, (1) the
mortgage loan number, (2) the Purchase Price for such Purchased Assets, (3) the
Market Value of the related Mortgage Loans as of the date of such Confirmation,
(4) the outstanding principal amount of the related Mortgage Loans, (5) the
Repurchase Date, (6) the Pricing Rate and (7) the Purchased Amount. The Buyer
shall forward to the Sellers a revised Confirmation by Electronic Transmission
notifying such Seller as to any changes made by the Buyer in the Market Value,
Pricing Rate, Repurchase Date or Final Repurchase Date pursuant to the terms
hereof.

(b) On each date that all the documents set forth in Section 2 of the Custodial
Agreement are received by the Custodian with respect to any Wet-Ink Mortgage
Loan, and the Custodian delivers to the Buyer a Trust Receipt attaching a
Mortgage Loan Schedule and Exception Report with respect to any such Eligible
Asset, the Buyer shall forward to the Sellers a new Confirmation by Electronic
Transmission setting forth the following information, updated to reflect the
revised Pricing Rate, and, if applicable, Market Value as a result of the
conversion of such Mortgage Loan, (1) the mortgage loan number, (2) the Purchase
Price for such Purchased Assets, (3) the Market Value of the related Mortgage
Loans, (4) the outstanding principal amount of the related Mortgage Loans,
(5) the Repurchase Date, (6) the Final Repurchase Date and (7) the Pricing Rate.

(c) In the event any Seller disagrees with any terms of any Confirmation, such
Seller shall notify the Buyer in writing of such disagreement within one
(1) Business Day after receipt of such Confirmation unless a corrected
Confirmation is sent by the Buyer. An objection sent by such Seller must state
specifically that it is an objection, must specify the provision(s) being
objected to by such Seller, must set forth such provision(s) in the manner that
such Seller believes they should be stated, and must be received by the Buyer no
more than one (1) Business Day after the Confirmation was received by such
Seller.

(d) Any Confirmation by the Buyer shall be deemed to have been received by the
Sellers on the date actually received by any Seller.

(e) Except as set forth in Section 2.04(c), each Confirmation, together with
this Agreement, shall constitute conclusive evidence of the terms agreed between
the Buyer and the Sellers with respect to the Transaction to which the
Confirmation relates, and the Sellers’ acceptance of the related proceeds shall
constitute the Sellers’ agreement to the terms of such Confirmation. It is the
intention of the parties that each Confirmation shall not be separate from this
Agreement but shall be made a part of this Agreement.

(f) the Sellers shall repurchase the Purchased Assets from the Buyer on each
related Repurchase Date and the Final Repurchase Date. Each obligation to
repurchase exists without regard to any prior or intervening liquidation or
foreclosure with respect to any Purchased Asset. The Sellers are obligated to
obtain the Purchased Assets from the Buyer or its designee (including the
Custodian) at the Sellers’ expense on (or after) the related Final Repurchase
Date.

(g) Provided that the applicable conditions in Sections 2.01 and 2.02 have been
satisfied, each Purchased Asset that is repurchased by the Sellers on the
Repurchase Date shall automatically become subject to a new Transaction (upon
the same terms and conditions set forth in the related Confirmation) unless the
Buyer is otherwise notified by the Sellers at least two (2) Business Days prior
to any such Repurchase Date; provided that if the Repurchase Date so determined
is later than the Final Repurchase Date, the Repurchase Date for such
Transaction shall automatically reset to the Final Repurchase Date, and the
provisions of this sentence as it might relate to a new Transaction shall expire
on such date. For each new Transaction, unless otherwise agreed, (y) the amount
that represents the positive difference between the Repurchase Price payable by
the Sellers on the Repurchase Date and the Purchase Price payable by the
Purchaser on such new Purchase Date shall be settled in immediately available
funds by one net wire on the related Repurchase Date, and (z) the Pricing Rate
shall be as set forth in this Agreement or the related Confirmation. LIBOR shall
be reset daily by the Buyer. If the Sellers fail to send the wire described in
clause (y) by 5:00 p.m., New York City time, on the related Repurchase Date, the
Sellers shall be obligated to pay to the Buyer (in addition to, and together
with, such payment) interest on the unpaid amount due at a rate per annum equal
to the Post-Default Rate (the “Late Payment Fee”) until the overdue wire is
received in full by the Buyer.

Section 2.05 Termination. On the Final Repurchase Date, termination of a
Transaction will be effected by transfer to the Sellers or their designee of the
Purchased Assets (and any Income in respect thereof received by the Buyer not
previously credited or transferred to, or applied to the obligations of, the
Sellers pursuant to Section 4.01) which amount shall be netted against the
simultaneous receipt of the Repurchase Price by the Buyer. To the extent a net
amount is owed to one party, the other party shall pay such amount to such
party. The Sellers are obligated to obtain the Mortgage Files from the Buyer or
its designee (including the Custodian) at the Sellers’ expense on the Final
Repurchase Date.

Section 2.06 Early Terminations. The Sellers may repurchase Purchased Assets
without penalty or premium, but subject to the last sentence of this
Section 2.06, on any date. The Repurchase Price payable for the repurchase of
any such Purchased Asset shall be reduced as provided in Section 4.02. If the
Sellers intend to make such a repurchase, the Sellers shall give three
(3) Business Days’ prior written notice thereof to the Buyer, designating the
Purchased Assets to be repurchased. If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
and, on receipt, such amount shall be applied to the Repurchase Price for the
designated Purchased Assets. The amount of the original Purchase Price of the
Purchased Assets thus repurchased shall be available for subsequent Transactions
subject to the terms of this Agreement. If any Purchased Asset is repurchased on
any date earlier than the Repurchase Date for such Transaction (other than with
respect to repurchases as a result of a breach of representations and
warranties, payments to cure Margin Deficits or repurchases of individual
Mortgage Loans as a result of payoff of such Mortgage Loan), the Sellers shall
pay to the Buyer any amount determined by the Buyer, in its sole discretion, as
necessary to compensate the Buyer for, and shall indemnify and hold the Buyer
harmless from, any additional losses, costs or expenses which the Buyer may
reasonably incur as a result of such repurchase, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Buyer to fund or maintain such
Transaction. The Buyer shall provide the Sellers with the Buyer’s calculation of
any such losses, costs and expenses, in reasonable detail. This Section shall
survive termination of this Agreement and the repurchase of all Purchased Assets
subject to Transactions hereunder.

Section 2.07 Additional Termination. If any of the events specified in Section
2.02(h) hereof have occurred, (i) the Sellers shall give the Buyer prompt notice
thereof, (ii) the Buyer shall confirm that the relevant event has occurred,
(iii) the Sellers’ obligations to repurchase all Purchased Assets at the
Repurchase Price therefor on the Final Repurchase Date shall become immediately
due and payable, together with all fees and expenses accruing under the
Repurchase Agreements and (iv) the Buyer’s obligations to purchase Eligible
Assets under this Agreement shall terminate.

ARTICLE III

MARGIN AMOUNT MAINTENANCE

Section 3.01 Margin Deficits.

(a) If at any time the Margin Base is less than the aggregate Repurchase Price
for all outstanding Transactions (a “Margin Deficit”), then the Buyer may by
notice to the Sellers (as such notice is more particularly set forth below, a
“Margin Deficit Notice”) require the Sellers, jointly and severally, to
(i) transfer to the Buyer or its designee (including the Custodian), Additional
Purchased Assets acceptable to the Buyer in its sole discretion and/or (ii) if
the Buyer approves, assign the Sellers’ rights (but not their obligations) under
any Interest Rate Protection Agreements, so that the aggregate Asset Value of
the Purchased Assets, including any such Additional Purchased Assets, will
thereupon equal or exceed the aggregate Repurchase Price for all outstanding
Transactions. If the Buyer delivers a Margin Deficit Notice to the Sellers on or
prior to 10:00 a.m., New York City time, on any Business Day, then the Sellers
shall transfer Additional Purchased Assets to the Buyer no later than 5:00 p.m.,
New York City time, on such Business Day. In the event the Buyer delivers a
Margin Deficit Notice to the Sellers after 10:00 a.m., New York City time, on
any Business Day, then such Margin Deficit Notice shall be deemed to have been
delivered on the following Business Day and the Sellers shall be required,
jointly and severally, to transfer Additional Purchased Assets to the Buyer no
later than 5:00 p.m., New York City time, on such subsequent Business Day. All
cash transferred to the Buyer pursuant to this Section 3.01(a) shall be
deposited in the account set forth in Section 7.01 hereof and shall be deemed to
reduce the aggregate Repurchase Price with respect to all outstanding
Transactions.

If any Margin Deficit Notice is not honored by the Sellers by the applicable
time required above, the Guarantor has agreed in the Guaranty that, pursuant to
the terms thereof, it shall, not later than 5:00 p.m. New York city time, on the
following Business Day, honor such Margin Deficit Notice.

(b) The Buyer’s election, in its sole and absolute discretion, not to deliver a
Margin Deficit Notice at any time there is a Margin Deficit shall not in any way
limit or impair its right to deliver a Margin Deficit Notice at any time a
Margin Deficit exists.

ARTICLE IV

INCOME PAYMENTS

Section 4.01 Income Payments.

(a) Where a particular Transaction’s term extends over a date on which Income is
received with respect to the Purchased Assets related to that Transaction, such
Income shall be the property of the Buyer. The Sellers shall hold for the
benefit of, and in trust for, the Buyer all Income, including, without
limitation, all Income received by or on behalf of the Sellers with respect to
such Purchased Assets. The Sellers shall, or shall instruct the Servicer to,
deposit such Income in a deposit account (the title of which shall indicate that
the funds therein are being held in trust for the Buyer) (the “Blocked Account”)
with the Bank and which is subject to the Blocked Account Agreement. For
purposes hereof, Income shall include, but not be limited to, all principal and
interest payments, all prepayments and payoffs, sale proceeds, insurance claims,
condemnation awards, real estate owned rents and any other income and all other
amounts received with respect to the Purchased Assets. All such Income shall be
held in trust for the Buyer, shall constitute the property of the Buyer and
shall not be commingled with other property of the Sellers, any affiliate of any
Seller or the Servicer except as expressly permitted above. Funds deposited in
the Blocked Account during any month shall be held therein, in trust for the
Buyer. The Buyer may at any time, by notice delivered to the Bank, block the
Blocked Account in accordance with the Blocked Account Agreement. Until the
Buyer delivers to the Bank instructions to the contrary, the Sellers shall be
permitted to make withdrawals from the Blocked Account. The Sellers shall
deposit, or shall cause the Servicer to deposit, each payment under the
Purchased Assets into the Blocked Account on the day the related Mortgagor’s
check clears, and in no event later than three (3) days after receipt thereof.

(b) Notwithstanding the foregoing, upon the occurrence of an Event of Default,
all funds in the Blocked Account constituting Purchased Items may be withdrawn
by the Buyer and applied in accordance with Section 10.02.

Section 4.02 Repurchase Price Adjustments. The Buyer shall offset against the
Repurchase Price of each such Transaction all Income and Price Differential
payments actually received by the Buyer for such Transaction pursuant to
Sections 4.01 and 2.03(d)(iv) as of the applicable Repurchase Date,
respectively, excluding any Late Payment Fees and the Spread Fee Rate on the
Overestimate Amount paid pursuant to Section 2.04(g) and 2.03(d)(iv); it being
understood that the Late Payment Fees and the Spread Fee Rate on the
Overestimate Amount are properties of the Buyer that are not subject to offset
against the Repurchase Price.

ARTICLE V

REQUIREMENTS OF LAW

Section 5.01 Requirements of Law.

(a) If any Requirement of Law (other than with respect to any amendment made to
the Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof (for the original Buyer) or the date of the
Buyer’s acquisition of an interest in the rights under this Agreement (for any
transferee or assignee):

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of LIBOR hereunder;

(ii) shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Sellers shall promptly pay the
Buyer such additional amount or amounts as calculated by the Buyer in good faith
as will compensate the Buyer for such increased cost or reduced amount
receivable.

(b) If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration the Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
the Buyer to be material, then from time to time, the Sellers shall promptly pay
to the Buyer such additional amount or amounts as will compensate the Buyer for
such reduction.

Section 5.02 Taxes; Tax Treatment.

(a) All payments made by the Sellers under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority thereof or therein, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
the net income by the United States, a state or a foreign jurisdiction under the
laws of which the Buyer is organized or of its applicable lending office, or any
political subdivision thereof (collectively, “Non-Excluded Taxes”), all of which
shall be paid by the Sellers for their own account not later than the date when
due. If the Sellers are required by law or regulation to deduct or withhold any
Non-Excluded Taxes from or in respect of any amount payable hereunder, it shall:
(a) make such deduction or withholding; (b) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due; (c) deliver to the Buyer, promptly, original tax receipts and other
evidence satisfactory to the Buyer of the payment when due of the full amount of
such Non-Excluded Taxes; and (d) pay to the Buyer such additional amounts as may
be necessary so that the Buyer receives, free and clear of all Non-Excluded
Taxes, a net amount equal to the amount it would have received under this
Agreement, as if no such deduction or withholding had been made.

(b) In addition, each Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

(c) Each Seller agrees, jointly and severally, to indemnify the Buyer for the
full amount of Non-Excluded Taxes (including additional amounts with respect
thereto) and Other Taxes, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that the Buyer
shall have provided the Sellers with evidence, reasonably satisfactory to the
Sellers, of payment of Non-Excluded Taxes or Other Taxes, as the case may be.

(d) If either (i) the Buyer is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) the Buyer’s name
does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-Exempt Buyer”), then the
Buyer shall deliver or cause to be delivered to the Sellers the following
properly completed and duly executed documents:

(1) a complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which the Buyer claims the benefits of a tax treaty with the United
States providing for a zero rate of withholding (or any successor forms
thereto), including all appropriate attachments or (y) U.S. Internal Revenue
Service Form W-8ECI (or any successor forms thereto); or

(2) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN and a certificate substantially in the form of
Exhibit VIII (a “Section 5.02 Certificate”) or U.S. Internal Revenue Service
Form W-9 (or any successor forms thereto); or

(3) in the case of a Non-Exempt Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, (x) a complete
and executed Internal Revenue Service Form W-9 (or any successor thereto),
including all appropriate attachments and (y) if such Non-U.S. Corporate Lender
is disregarded for federal income tax purposes, the documents that would be
required by clause (1), (2), (3), (4) or (5) with respect to its beneficial
owner if such beneficial owner were the Buyer; or

(4) in the case of a Non-Exempt Lender that (i) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (ii) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 5.02 Certificate; or

(5) in the case of a Non-Exempt Lender that (A) is treated as a partnership or
other non-corporate entity, or is disregarded for U.S. federal income tax
purposes or is an intermediary as defined in Treas. Reg. Sec. 1.1441-1(c)(13)
and (B) is not organized under the laws of the United States, any State thereof,
or the District of Columbia, a (x) Section 5.02 Certificate and (y) with respect
to each of its beneficial owners and the beneficial owners of such beneficial
owners looking through chains of owners to individuals or entities that are
treated as corporations for U.S. federal income tax purposes (all such owners,
“beneficial owners”), the documents that would be required by clause (1), (2),
(3), (4) or this clause (5) with respect to each such beneficial owner if such
beneficial owner were the Buyer, provided, however, that no such documents will
be required with respect to a beneficial owner to the extent the Buyer provides
the applicable documentation that it is a qualified intermediary that has
accepted withholding responsibility or is a withholding foreign partnership, as
each is defined in Treas. Reg. Sec. 1.1441-1 through –8.

The Sellers shall have no obligation under this Section 5.02 if the Buyer fails
to deliver the required document as set forth in this sub-section 5.02(d).

(e) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the agreements and obligations of the Sellers contained in this
Article V shall survive the termination of this Agreement. Nothing contained in
this Section 5.02 shall require a Buyer to make available any of its tax returns
or other information that it deems to be confidential or proprietary.

(f) Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes to treat each
Transaction as indebtedness of the related Seller that is secured by the
Purchased Assets and that the Purchased Assets are owned by the related Seller
in the absence of an Event of Default by such Seller. All parties to this
Agreement agree to such treatment and agree to take no action inconsistent with
this treatment, unless required by law.

ARTICLE VI

SECURITY INTEREST

Section 6.01 Purchased Items. Each of the following items or types of property,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located, is hereinafter referred to as the “Purchased Items”: all
Mortgage Loans, all Mortgage Files, including without limitation all promissory
notes, all Mortgage Notes, all Mortgages, all Servicing Records relating to the
Mortgage Loans, all Credit Files, all of the Sellers’ rights as the owners of
the Mortgage Loans under any Sub-Servicing Agreements relating to the Mortgage
Loans and any other collateral pledged or otherwise relating to such Mortgage
Loans, together with all files, documents, instruments, surveys, certificates,
correspondence, appraisals, computer programs, computer storage media,
accounting records and other books and records relating thereto, all mortgage
guaranties and insurance (issued by governmental agencies or otherwise) and any
mortgage insurance certificate or other document evidencing such mortgage
guaranties or insurance relating to any Mortgage Loan and all claims and
payments thereunder, all other insurance policies and insurance proceeds
relating to any Mortgage Loan or the related Mortgaged Property, all Income, all
Servicing Rights, all servicing fees to which the Servicer is entitled and
servicing and other rights of the Sellers relating to the Mortgage Loans, all
Interest Rate Protection Agreements relating to or constituting any and all of
the foregoing, all of the Sellers’ rights as the owner of the Mortgage Loans
under any other agreements or contracts relating to, constituting, or otherwise
governing, any or all of the foregoing to the extent they relate to the
Purchased Assets including the right to receive principal and interest payments
with respect to the Purchased Assets and the right to enforce such payments, the
Blocked Account and all monies from time to time on deposit in the Blocked
Account, the UBS Cash Account and all monies from time to time on deposit in the
UBS Cash Account, all contract rights and all “general intangibles”, “accounts”,
“chattel paper”, “deposit accounts” and “investment property” as defined in the
Uniform Commercial Code as in effect from time to time relating to or
constituting any and all of the foregoing, and any and all replacements,
substitutions, distributions on or proceeds of any and all of the foregoing.

Section 6.02 Security Interest. The Buyer and the Sellers intend that the
Transactions hereunder be sales to the Buyer of the Purchased Assets and not
loans from the Buyer to the Sellers secured by the Purchased Assets. However, in
order to preserve the Buyer’s rights under this Agreement in the event that a
court or other forum recharacterizes the Transactions hereunder as loans and as
security for the performance by the Sellers of all of the Sellers’ obligations
to the Buyer hereunder and the Transactions entered into hereunder (“Repurchase
Obligations”) and the Seller-Related Obligations, each Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Purchased Items and the Purchased Assets to the Buyer to
secure the Repurchase Obligations and the Seller-Related Obligations, including,
without limitation, the repayment of all amounts owing to the Buyer hereunder.
The assignment, pledge and grant of security interest contained herein shall be,
and each Seller hereby represents and warrants to the Buyer that it is, a first
priority perfected security interest. Each Seller agrees to mark its computer
records and tapes to evidence the interests granted to the Buyer hereunder. All
Purchased Items shall secure the payment of all obligations of the Sellers now
or hereafter existing under this Agreement, including, without limitation, the
Sellers’ obligation to repurchase Purchased Assets, or if such obligation is so
recharacterized as a loan, to repay such loan, for the Repurchase Price and to
pay any and all other amounts owing to the Buyer hereunder.

Section 6.03 Custodian of Purchased Items. Pursuant to the Custodial Agreement,
the Custodian shall hold the Mortgage Files as exclusive bailee and agent for
the Buyer pursuant to the terms of the Custodial Agreement and shall deliver to
the Buyer Trust Receipts each to the effect that the Custodian has reviewed each
Mortgage File in the manner and to the extent required by the Custodial
Agreement and identifying any deficiencies in each such Mortgage File as so
reviewed.

Section 6.04 Further Documentation. At any time and from time to time, upon the
written request of the Buyer (which it may make in its sole discretion), and at
the sole expense of the Sellers, the Sellers will promptly and duly execute and
deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further action as the Buyer may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Liens created hereby. Each Seller also hereby authorizes the Buyer to file any
such financing or continuation statement without the signature of any Seller to
the extent permitted by applicable law. A carbon, photographic or other
reproduction of this Agreement shall be sufficient as a financing statement for
filing in any jurisdiction.

Section 6.05 Proceeds. (a) All proceeds of Purchased Items received by the
Sellers consisting of cash, checks and other Cash Equivalents shall be deposited
by the Sellers into the Blocked Account and held in trust, for the benefit of
the Buyer, segregated from other funds of the Sellers, and shall forthwith upon
receipt by the Sellers be turned over to the Buyer for allocation by it as
provided herein in the exact form received by the Sellers (duly endorsed by the
Sellers to the Buyer) and (b) any and all such proceeds received by the Buyer
(whether from the Sellers or otherwise) will be held by the Buyer as collateral
security for the Repurchase Obligations (whether matured or unmatured), such
application to be in the order of priority specified in Section 10.02(f). For
purposes hereof, proceeds shall include, but not be limited to, all principal
and interest payments, all prepayments and payoffs, insurance claims,
condemnation awards, sale proceeds, real estate owned rents and any other income
and all other amounts received with respect to the Purchased Items.

Any amounts received by the Buyer as proceeds in excess of amounts then due and
owing to the Buyer shall, in the absence of a Default or an Event of Default, be
promptly remitted by the Buyer to the Sellers.

ARTICLE VII

PAYMENT, TRANSFER AND CUSTODY

Section 7.01 Payments to the Buyer. Unless otherwise mutually agreed in writing,
all transfers of funds to be made by the Sellers hereunder shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Buyer at the following account maintained by the Buyer;
Account No.: 930135581, for the account of UBS Real Estate Securities Inc.,
Conduit Funding, JPMorgan Chase Bank, ABA No. 021000021) Attn: Robert Carpenter,
not later than 4:00 p.m., New York City time, on the date on which such payment
shall become due (and each such payment made after such time shall be deemed to
have been made on the next succeeding Business Day). Each Seller acknowledges
that it has no rights of withdrawal from the foregoing account.

Section 7.02 Ownership of Purchased Assets.

(a) On the Purchase Date for each Transaction, ownership of the Purchased Assets
shall be transferred to the Buyer or its designee (including the Custodian)
against the simultaneous transfer of the Purchase Price as set forth in
Section 2 of the Custodial Agreement not later than 6:00 p.m., New York City
time, simultaneously with the delivery to the Custodian of the Purchased Assets
relating to each Transaction. Each Seller hereby sells, transfers, conveys and
assigns to the Buyer or its designee (including the Custodian) all the right,
title and interest of the related Seller in and to the Purchased Assets together
with all right, title and interest in and to the proceeds of any related
Purchased Items.

(b) In connection with such sale, transfer, conveyance and assignment, in
accordance with the requirements set forth in the Custodial Agreement, the
Sellers shall deliver or cause to be delivered and released to the Buyer or its
designee (including the Custodian) (i) the Custodial Identification Certificate
and (ii) the documents identified in the Custodial Agreement.

(c) Any Mortgage Files not delivered to the Buyer or its designee (including the
Custodian) are and shall be held in trust by the related Seller or its designee
for the benefit of the Buyer as the owner thereof. Each Seller or its designee
shall maintain a copy of the Mortgage File and the originals of the Mortgage
File not delivered to the Buyer or its designee (including the Custodian). The
possession of the Mortgage File by a Seller or its designee is at the will of
the Buyer for the sole purpose of servicing the related Purchased Asset, and
such retention and possession by such Seller or its designee is in a custodial
capacity only. Each Mortgage File retained or held by a Seller or its designee
shall be segregated on such Seller’s books and records from the other assets of
such Seller or its designee and the books and records of such Seller shall be
marked appropriately to reflect clearly the sale of the related Purchased Asset
to the Buyer. Each Seller or its designee shall release its custody of the
Mortgage File only in accordance with written instructions from the Buyer,
unless such release is required as incidental to the servicing of the Purchased
Assets or is in connection with a repurchase of any Purchased Asset by such
Seller.

Section 7.03 Hypothecation or Pledge of Purchased Assets. Title to all Purchased
Assets and Purchased Items shall pass to the Buyer and the Buyer shall have free
and unrestricted use of all Purchased Assets and Purchased Items, subject to the
Sellers’ right to repurchase the Purchased Assets upon payment of the Repurchase
Price and any other amounts due hereunder with respect thereto. The Buyer may,
in its sole discretion and without the consent of the Sellers, engage in
repurchase transactions with the Purchased Assets or otherwise pledge, repledge,
transfer, hypothecate, rehypothecate, or assign all of its right, title and
interest or grant a security interest in any Purchased Assets sold by the
Sellers hereunder and all rights of the Buyer under this Agreement, the
Electronic Tracking Agreement and/or the Custodial Agreement, in respect of such
Purchased Assets to Assignee. It is anticipated that such assignment to Assignee
will be made by the Buyer, and each Seller hereby irrevocably consents to such
assignment. No notice of such assignment shall be given by the Buyer to the
Sellers. Nothing contained in this Agreement shall obligate the Buyer to
segregate any Purchased Assets delivered to the Buyer by the Sellers. In the
event the Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or hypothecates any of the Purchased Assets, the
Buyer shall have the right to assign to the Buyer’s counterparty any of the
applicable representations or warranties in Schedule 1 to this Agreement and the
remedies for breach thereof, as they relate to the Purchased Assets that are
subject to such repurchase transaction.

Section 7.04 UBS Cash Account.

(a) The Sellers hereby authorize and direct the Buyer to create the UBS Cash
Account. The UBS Cash Account shall be held by the Buyer for the Sellers subject
to the terms and conditions of this Agreement. The Buyer shall notify the
Sellers, via electronic or facsimile transmission, of the UBS Cash Account
Balance on each Business Day when the UBS Cash Account Balance is greater than
zero and on each Business Day on which a Transaction occurs hereunder.

(b) The Buyer shall credit the UBS Cash Account for (i) any deposits therein by
the Sellers upon the Sellers’ written direction pursuant to a Withdrawal/Deposit
Notice, (ii) any amounts due the Sellers and payable by the Buyer under any
Repurchase Document to the extent not otherwise netted as described in
Section 2.05 of this Agreement, (iii) any credit pursuant to a UBS Cash Account
Adjustment, and (iv) any UBS Cash Account Interest Accruals.

(c) The Buyer shall debit the UBS Cash Account for (i) any withdrawals therefrom
by the Sellers upon the Sellers’ written direction pursuant to a
Withdrawal/Deposit Notice, (ii) any amounts due the Buyer and payable by the
Sellers under any Repurchase Document, (iii) the amount equal to the product of
the Overestimate Amount times the Spread Fee Rate calculated in accordance with
Section 2.03(d)(vi), if any, (iv) any debit pursuant to a UBS Cash Account
Adjustment and (v) any fees or other amounts payable hereunder by the Sellers.

(d) Upon termination of this Agreement and payment in full of all obligations
owing by the Sellers hereunder and under the Repurchase Documents, the Buyer
shall remit to the Sellers the UBS Cash Account Balance.

(e) Each Seller hereby confirms and agrees that to secure the Sellers’
obligations under this Agreement, it hereby grants to the Buyer a first priority
continuing security interest in and to the UBS Cash Account and all proceeds (as
defined in the UCC) of such account. Each Seller further agrees that the Buyer
may issue “entitlement orders” (within the meaning of Section 8-102(a)(8) of the
UCC) or other instructions from the Buyer, including, without limitation,
directing the transfer or redemption of any financial asset credited to, or the
disposition of funds held in, the UBS Cash Account for application against any
obligations in such order as the Buyer shall determine in its sole discretion.
It is hereby acknowledged and agreed that the Buyer is exercising exclusive
control over the UBS Cash Account.

Section 7.05 Takeout Commitments. In connection with any sales by the Sellers of
Mortgage Loans pursuant to Takeout Commitments, in connection with the formation
of a mortgage pool supporting a mortgage-backed security, or otherwise, the
Sellers shall cause there to be remitted to the Buyer, on the date of such sale,
the entire principal balance, interest and premium portion of the purchase price
paid by the buyers under such Takeout Commitments or otherwise so generated by
the sale. The Buyer shall release its right, interest and title in such Mortgage
Loans and the outstanding principal balance of the Mortgage Loan(s) shall be
adjusted accordingly.

ARTICLE VIII

SELLERS AND THE GUARANTOR REPRESENTATIONS

Each Seller and the Guarantor represents and warrants to the Buyer that as of
each Purchase Date for the purchase of any Purchased Assets by the Buyer from
the Sellers and as of the date of this Agreement and any Transaction hereunder
and at all times while the Repurchase Documents and any Transaction hereunder is
in full force and effect:

Section 8.01 Solvency. Neither the Repurchase Documents nor any Transaction
thereunder are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any of the Sellers’ or the Guarantor’s creditors. The
transfer of the Mortgage Loans subject hereto and the obligation to repurchase
such Mortgage Loans is not undertaken with the intent to hinder, delay or
defraud any of the Sellers’ or the Guarantor’s creditors. Neither the Sellers
nor the Guarantor is insolvent within the meaning of 11 U.S.C. Section 101(32)
or any successor provision thereof and the transfer and sale of the Mortgage
Loans pursuant hereto and the obligation to repurchase such Mortgage Loan
(i) will not cause any Seller to become insolvent, (ii) will not result in any
Seller having unreasonably small capital, and (iii) will not result in debts
that would be beyond any Sellers’ ability to pay as the same mature. The Sellers
received reasonably equivalent value in exchange for the transfer and sale of
the Purchased Assets and Purchased Items subject hereto. Each Seller has an
adequate amount of capital to conduct its respective businesses in the ordinary
course and to carry out its respective obligations hereunder and under each
Repurchase Document to which it is a party.

Section 8.02 No Broker. No Seller has dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement;

Section 8.03 Ability to Perform. Neither the Sellers nor the Guarantor believes,
nor does it have any reason or cause to believe, that it cannot perform each and
every covenant contained in the Repurchase Documents applicable to it to which
it is a party;

Section 8.04 No Defaults. No Default has occurred and is continuing hereunder
and no Event of Default has occurred hereunder;

Section 8.05 Legal Name; Existence. The legal name of each Seller is as set
forth in the signature line of this Agreement. All names of each Seller since
its incorporation and all trade names, fictitious names, assumed names or “doing
business as” names that each Seller has used are as set forth in Schedule 3 to
this Agreement; and each of the Sellers (a) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect; and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary. The Guarantor’s exact legal name is New Century
Financial Corporation. The Guarantor (a) is a corporation duly organized,
validly existing and in good standing under the laws of the state of Maryland;
(b) has all requisite corporate or other power, and has all other governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business and is in good standing in all other jurisdictions in
which the nature of the business conducted by it makes such qualifications
necessary, except where failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect.

Section 8.06 Financial Condition. The Sellers or the Guarantor have heretofore
furnished to the Buyer a copy of the most recent financial statements of the
Sellers and the Guarantor. All such financial statements are complete and
correct and fairly present, in all material respects, the financial condition of
each Seller, or the Guarantor, as applicable, and the results of their
respective operations as at the dates and for such periods as are referenced
therein, all in accordance with GAAP applied on a consistent basis. Since the
date of such financial statements no Material Adverse Effect has occurred with
respect to the business, operations or financial condition of any Seller or the
Guarantor taken as a whole from that set forth in the applicable financial
statements.

Section 8.07 Litigation. There are no actions, suits, arbitrations,
investigations (including, without limitation, to the best of the Sellers’
knowledge, any of the foregoing which are pending or threatened) or other legal
or arbitral proceedings (individually and collectively, whether pending or
threatened, “Disputes”) affecting any Seller, the Guarantor, or any of its
Affiliates or affecting any of their Property before any Governmental Authority
that question or challenge the validity or enforceability of any of the
Repurchase Documents or any action to be taken in connection with the
transactions contemplated hereby (in the event any Seller is a publicly held
company) which requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder. In addition, there is no
Dispute affecting any Seller that (i) is of a kind not referred to in the
preceding sentence, (ii) has arisen other than in the ordinary course of
business of such Seller, (iii) is reasonably likely to be determined adversely
to such Seller and (iv) if so determined, would be reasonably likely, either
individually or together with any other Dispute covered by clauses (i) through
(iii) of this sentence, to have a Material Adverse Effect on the ability of any
such Affiliate to perform any of its obligations under any of the Repurchase
Documents. Neither the Sellers, the Guarantor, nor any of their respective
Affiliates is (i) in violation of any applicable law which violation materially,
adversely affects or may reasonably be expected to materially, adversely affect
the business, operations, properties, assets or condition (financial or
otherwise) of any Seller, the Guarantor, or such Affiliate, or (ii) subject to
or in default with respect to any final judgment, writ, injunction, decree, rule
or regulation of any court or federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which would have a Material Adverse Effect on the business, operations,
properties, assets or condition (financial or otherwise) of any Seller, the
Guarantor, or such Affiliate.

Section 8.08 No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will (i) conflict with or
result in a breach of the charter or by-laws of any Seller or the Guarantor, as
applicable, or any applicable law, rule or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any Sub-Servicing
Agreement or other material agreement or instrument to which any Seller, or the
Guarantor, or any of its Subsidiaries is a party or by which any of them or any
of their Property is bound or to which any of them is subject, (ii) constitute a
default under any such material agreement or instrument or result in the
creation or imposition of any Lien upon any Property of a Seller, the Guarantor,
or any of its Subsidiaries pursuant to the terms of any such agreement or
instrument or (iii) constitute an event of default or an event which, solely
with the passage of time and which is not amenable to cure, would constitute an
event of default under (x) any other Financing Facilities or (y) any other
agreement, the breach of which would likely have a Material Adverse Effect.

Section 8.09 Action. Each Seller and the Guarantor each have all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Repurchase Documents; the execution,
delivery and performance by Seller and the Guarantor, respectively, of each of
the Repurchase Documents have been duly authorized by all necessary corporate or
other action on its part; and each Repurchase Document has been duly and validly
executed and delivered by Seller or the Guarantor, as applicable, and
constitutes a legal, valid and binding obligation of such Seller, enforceable
against such party in accordance with its terms, subject as to enforceability to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Section 8.10 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by the Sellers
or the Guarantor of the Repurchase Documents or for the legality, validity or
enforceability thereof, including, without limitation, any approvals or consents
from the Office of Thrift Supervision, the National Credit Union Administration,
the Federal Deposit Insurance Corporation or other federal agency, except for
filings and recordings in respect of the Liens created pursuant to the
Repurchase Documents. The transfers, assignments and conveyances provided for
herein and therein are not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

Section 8.11 Margin Regulations. Neither any Transaction hereunder, nor the use
of the proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, U or X.

Section 8.12 Taxes. Each Seller, the Guarantor, and its Affiliates have filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by it or its Affiliates, except
for any such taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been established in accordance with GAAP. The charges, accruals
and reserves on the books of each of the Sellers, the Guarantor, and their
respective Affiliates in respect of taxes and other governmental charges are, in
the opinion of such Seller, adequate.

Section 8.13 Investment Company Act and Holding Company Compliance. None of the
Sellers, the Guarantor, nor any of their respective Affiliates is (a) an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended, or (b) is
a “holding company” as defined in, or subject to recognition under the Public
Utility Holding Company Act of 1935.

Section 8.14 Purchased Assets.

(a) No Seller has assigned, pledged, or otherwise conveyed or encumbered any
Mortgage Loan or any Purchased Items to any other Person, and immediately prior
to the sale of such Mortgage Loan or any other Purchased Items to the Buyer, the
related Seller was the sole owner of such Mortgage Loan or such other Purchased
Items and had good and marketable title thereto, free and clear of all Liens, in
each case except for Liens to be released simultaneously with the sale to the
Buyer hereunder. In no event has any Wet-Ink Mortgage Loan been subject to a
prior Lien.

(b) The provisions of this Agreement are effective to either constitute a sale
of Purchased Items to the Buyer or to create in favor of the Buyer a valid
security interest in all right, title and interest of the Sellers in, to and
under the Purchased Items.

(c) Upon receipt by the Custodian of each Mortgage Note, endorsed in blank in
accordance with the provisions of the Custodial Agreement, either a purchase
shall have been completed by the Buyer of each Mortgage Note or the Buyer shall
have a valid and fully perfected first priority security interest in the
applicable Mortgage Note and in such Sellers’ interest in the related Mortgaged
Property.

(d) Upon the filing of financing statements on Form UCC-1 naming the Buyer as
“Secured Party”, each Seller as a “Debtor” and describing the Purchased Items,
in the jurisdictions and recording offices listed on Exhibit IV attached hereto,
the security interests granted hereunder in the Purchased Items will constitute
fully perfected security interests under the Uniform Commercial Code in all
right, title and interest of the Sellers in, to and under such Purchased Items,
which can be perfected by filing under the Uniform Commercial Code.

(e) Upon execution and delivery of the Blocked Account Agreement, the Buyer
shall either be the owner of, or have a valid and fully perfected first priority
security interest in, all funds in the Blocked Account comprising Purchased
Items.

(f) With respect to each Purchased Asset, each of the representations and
warranties on Schedule 1 is true and correct.

Section 8.15 Location of Chief Executive Offices. Each Seller’s chief executive
offices are located at 18400 Von Karman, Suite 1000, Irvine, California 92612.

Section 8.16 Location of Books and Records. The location where each Seller keeps
its books and records, including all computer tapes and records related to the
Purchased Items, is its chief executive office located at 18400 Von Karman,
Suite 1000, Irvine, California 92612.

Section 8.17 Other Financing Facilities. No defaults or events of default exist
under any Other Financing Facilities.

Section 8.18 Blocked Account Agreement. The Blocked Account Agreement is in full
force and effect, is enforceable against the parties thereto in accordance with
its terms and has not been amended and will not be amended without the consent
of the Buyer.

Section 8.19 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Sellers or the Guarantor to the Buyer in connection with the negotiation,
preparation or delivery of this Agreement and the other Repurchase Documents or
included herein or therein or delivered pursuant hereto or thereto, do not and
will not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each Seller or
the Guarantor to the Buyer in connection with this Agreement and the other
Repurchase Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of any of the Sellers or the Guarantor, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has been disclosed
herein, in the other Repurchase Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to the Buyer for
use in connection with the transactions contemplated hereby or thereby. Since
the furnishing of such documents or information, there has been no change, nor
any development or event involving a prospective change that would render any of
such documents or information untrue or misleading in any material respect.

Section 8.20 [Reserved]

Section 8.21 ERISA. Each Plan to which any of the Sellers, the Guarantor, or
their respective Subsidiaries make direct contributions, and, to the knowledge
of each of the Sellers and the Guarantor, each other Plan and each Multiemployer
Plan, is in compliance in all material respects with, and has been administered
in all material respects in compliance with, the applicable provisions of ERISA,
the Code and any other Federal or State law. No event or condition has occurred
and is continuing as to which the Sellers or the Guarantor would be under an
obligation to furnish a report to the Buyer under Section 9.01(d).

Section 8.22 No Fraud. The Repurchase Documents and each sale of a Mortgage Loan
have not been and will not be entered into fraudulently by the Sellers or the
Guarantor, as applicable, or with the intent to hinder, delay or defraud any of
Sellers’ or the Guarantor’s creditors or the Buyer.

Section 8.23 Anti-Money Laundering Law. The Sellers and the Guarantor have
complied with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 (collectively, the
“Anti-Money Laundering Laws”); the Sellers have established an anti-money
laundering compliance program as required by the Anti-Money Laundering Laws,
have conducted the requisite due diligence in connection with the origination of
each Mortgage Loan for purposes of the Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Mortgagor and the origin of the
assets used by the said Mortgagor to purchase the property in question, and
maintain, and will maintain, sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws. No Mortgage Loan is
subject to nullification pursuant to Executive Order 13224 (the “Executive
Order”) or the regulations promulgated by the Office of Foreign Assets Control
of the United States Department of the Treasury (the “OFAC Regulations”) or in
violation of the Executive Order or the OFAC Regulations, and no Mortgagor is
subject to the provisions of such Executive Order or the OFAC Regulations nor
listed as a “blocked person” for purposes of the OFAC Regulations.

Section 8.24 Consideration. The consideration received by the Sellers upon the
sale of each Mortgage Loan will constitute reasonably equivalent value and fair
consideration for the ownership interest in each Mortgage Loan.

Section 8.25 Origination. With respect to each Mortgage Loan as of the related
Purchase Date, each Seller hereby represents and warrants that the Mortgage Loan
has been originated within thirty (30) days of the date such Mortgage Loan was
first sold to the Buyer hereunder.

Section 8.26 Agency Approvals. If applicable with respect to each Mortgage Loan
sold hereunder, each Seller (and the Servicer) is approved by Ginnie Mae as an
approved issuer, Fannie Mae as an approved lender, Freddie Mac as an approved
seller/servicer (as the case may be) and by FHA as an approved mortgagee and by
VA as an approved VA lender, in each case in good standing (such collective
approvals and conditions, “Agency Approvals”), with no event having occurred or
the Sellers (or the Servicer or any subservicer) having any reason whatsoever to
believe or suspect will occur prior to the purchase of the Mortgage Loan by the
related Agency, including without limitation a change in insurance coverage
which would either make any Seller (or any servicer) unable to comply with the
eligibility requirements for maintaining all such Agency Approvals or require
notification to the relevant Agency or to HUD, FHA or VA. Should any Seller (or
the Servicer), for any reason, cease to possess all such Agency Approvals, or
should notification to the relevant Agency or to HUD, FHA or VA be required, the
Sellers shall so notify the Buyer immediately in writing. Notwithstanding the
preceding sentence, each Seller shall take all necessary action to maintain all
of its (and the Servicer’s) Agency Approvals at all times during the term of
this Agreement.

Section 8.27 No Adverse Selection. No Seller has selected the Purchased Assets
in a manner so as to adversely affect the interests of the Buyer.

Section 8.28 Sellers’ and the Guarantor’s Representations and Warranties. All
representations and warranties made by the Sellers or the Guarantor to the Buyer
pursuant to or in connection with this Agreement are and will be true and
correct at the time when made and at all times thereafter or, if limited to a
specific date, as of the date to which they refer.

Section 8.29 UCC Financing Statements. Upon the filing of financing statements
on Form UCC-1 naming the Buyer as “Secured Party”, each Seller as “Debtor” and
describing the Mortgage Loans, in the jurisdictions and recording offices listed
on Exhibit VII attached hereto, the security interests granted hereunder in the
Mortgage Loans will constitute fully perfected security interests under the
Uniform Commercial Code in all right, title and interest of each Seller in, to
and under such Mortgage Loans, which can be perfected by filing under the
Uniform Commercial Code.

Section 8.30 Trade Names. Neither any Seller nor the Guarantor has used any
trade name or assumed name, except as provided in Schedule 3.

Section 8.31 Merger or Acquisition. Except as set forth in Schedule 5, neither
any Seller nor the Guarantor has merged with, or acquired all or substantially
all of the assets of, any other person or entity within the immediately
preceding 12 months, which transaction changed, in a material way, the nature of
such Seller’s or the Guarantor’s business.

Section 8.32 Custodian. The Custodian is an eligible custodian under the Agency
Guide and Agency Program.

Section 8.33 Valid Sale and Contribution. This Agreement constitutes a valid
sale, contribution, assignment, transfer or other conveyance to the Buyer of all
right, title, and interest of the Sellers in, to and under the Eligible Mortgage
Loans enforceable against all creditors of and purchasers from the Sellers, and
the Eligible Mortgage Loans will be held by the Buyer free and clear of any Lien
of any Person claiming through or under the Sellers, except for Liens permitted
under, or to be created by this Agreement.

Section 8.34 Valid Business Reasons. Each of the Sellers has valid business
reasons for selling its interests in the Eligible Mortgage Loans rather than
obtaining a loan with the Eligible Mortgage Loans as collateral.

Section 8.35 Insolvency. None of the Sellers is insolvent. No Seller will be
rendered insolvent by the transactions contemplated by this Agreement and each
Seller has an adequate amount of capital to conduct its respective business in
the ordinary course and to carry out its respective obligations hereunder and
under each Repurchase Document to which it is a party.

Section 8.36 Servicing Capabilities. Each Seller (and the Servicer) has adequate
financial standing, servicing facilities, procedures and experienced personnel
necessary for the sound servicing of mortgage loans of the same types as may
from time to time constitute Mortgage Loans and in accordance with Accepted
Servicing Practices.

The representations and warranties of the Sellers and the Guarantor in this
Article VIII and Schedule 1 are unaffected by and supersede any provision in any
endorsement of any Mortgage Loan or in any assignment with respect to such
Mortgage Loan to the effect that such endorsement or assignment is without
recourse or without representation or warranty.

ARTICLE IX

COVENANTS OF THE SELLERS AND THE GUARANTOR

On and as of the date of this Agreement and each Purchase Date and until this
Agreement is no longer in force with respect to any Transaction, each Seller
covenants that it will:

Section 9.01 Financial Statements. Guarantor shall deliver to the Buyer:

(a) as soon as available and in any event within forty-five (45) calendar days
after the end of each month, the unaudited consolidated balance sheets of the
Sellers, the Guarantor, and their respective consolidated Subsidiaries as at the
end of such period and the related unaudited consolidated statements of income
and retained earnings and of cash flows for the Sellers, the Guarantor, and
their respective consolidated Subsidiaries for such month and the portion of the
fiscal year through the end of such month, setting forth, in each case, in
comparative form the figures for the previous year or month, accompanied by a
certificate of a Responsible Officer of the Sellers, or the Guarantor, as
applicable, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of the Sellers, the Guarantor and their respective consolidated
Subsidiaries in accordance with GAAP, consistently applied, as of the end of,
and for, such month (subject to normal year-end audit adjustments);

(b) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Sellers and the Guarantor, the consolidated balance
sheets of the Sellers, the Guarantor, and their respective consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for the Sellers,
the Guarantor and their respective consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, and, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Sellers or the Guarantor, as
applicable, and their respective consolidated Subsidiaries as of the end of, and
for, such fiscal year in accordance with GAAP and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Default or
Event of Default;

(c) from time to time such other information regarding the financial condition,
operations, or business of the Sellers or the Guarantor, respectively, as the
Buyer may reasonably request;

(d) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of a Seller or the Guarantor knows, or with respect
to any Plan or Multiemployer Plan to which a Seller, the Guarantor or any of
their respective Subsidiaries makes direct contributions, has reason to believe,
that any of the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a senior
financial officer of such Seller or the Guarantor, as applicable, setting forth
details respecting such event or condition and the action, if any, that such
Seller, the Guarantor or its ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by such Seller, the Guarantor or an ERISA Affiliate with respect to such
event or condition):

(i) any reportable event, as defined in Section 4043(c) of ERISA or any
successor provision thereof and the regulations issued thereunder, with respect
to a Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA or any successor
provision thereof, including without limitation the failure to make on or before
its due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA or any successor provision thereof, shall be a reportable event
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code or any successor provision thereof); and any request for a waiver under
Section 412(d) of the Code or any successor provision thereof for any Plan;

(ii) the distribution under Section 4041(c) of ERISA or any successor provision
thereof of a notice of intent to terminate any Plan or any action taken by any
Seller, the Guarantor or an ERISA Affiliate to terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA or any
successor provision thereof for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by any Seller, the Guarantor or
any ERISA Affiliate of a notice from a Multiemployer Plan that such action has
been taken by PBGC with respect to such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any of the
Sellers, the Guarantor or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA or any successor provision thereof (including the
obligation to satisfy secondary liability as a result of a purchaser default) or
the receipt by any Seller, the Guarantor or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or any successor provision thereof that it intends
to terminate or has terminated under Section 4041A of ERISA or any successor
provision thereof;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Seller, the Guarantor or any ERISA Affiliate to enforce Section 515
of ERISA or any successor provision thereof, which proceeding is not dismissed
within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA or any successor
provision thereof, would result in the loss of tax-exempt status of the trust of
which such Plan is a part if any Seller, the Guarantor or an ERISA Affiliate
fails to provide timely security to such Plan in accordance with the provisions
of said Sections.

(e) Within forty-five (45) days of the end of each calendar month, a compliance
certificate of two Responsible Officers of the Guarantor, in substantially the
form of Exhibit V-C hereto, certifying compliance as of the end of such month
with all covenants applicable to the Sellers and the Guarantor under this
Agreement.

Section 9.02 Litigation. Each Seller and the Guarantor, as applicable, will
promptly, and in any event within ten (10) days after service of process on any
of the following, give to the Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or threatened) or other legal or arbitral
proceedings affecting the Sellers, the Guarantor, or any of their respective
Subsidiaries or any of their respective Property before any Governmental
Authority that (i) questions or challenges the validity or enforceability of any
of the Repurchase Documents or any action to be taken in connection with the
transactions contemplated hereby or thereby or (ii) which, individually or in
the aggregate is reasonably likely to be determined adversely to any Seller, the
Guarantor or any of its Subsidiaries and, if so determined, would be reasonably
likely to have a Material Adverse Effect, or (iii) requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act and any rules
thereunder. The Sellers will continue to furnish to the Buyer copies of the
monthly “litigation summary” prepared by the Guarantor.

Section 9.03 Existence, etc. Each Seller and the Guarantor will:

(a) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business
(provided that nothing in this Section 9.03 shall prohibit any transaction
expressly permitted under Section 9.07);

(b) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;

(d) not (i) move its chief executive office from the address referred to in
Section 8.15, (ii) cause or permit any change to be made in its corporate
structure, each as described in Section 8.05 or (iii) change its name,
jurisdiction of organization, unless it shall have provided the Buyer thirty
(30) days’ prior written notice of such change and shall have first taken all
action required by the Buyer for the purpose of perfecting or protecting the
lien and security interest of the Buyer established hereunder;

(e) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
conformity with GAAP; provided that this shall not include the payment of any
Mortgagor or Mortgaged Property taxes, assessments, governmental charges or
levies; and

(f) permit representatives of the Buyer, upon reasonable notice (unless a
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer.

Section 9.04 Prohibition of Fundamental Changes. No Seller or the Guarantor
shall (a) liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) or (b) sell all or substantially all of its assets or
enter into any transaction of merger or consolidation or amalgamation, which
sale or transaction would change, in a material way, the nature of such Seller’s
or the Guarantor’s business, without, in each case, the Buyer’s prior written
consent.

Section 9.05 Margin Deficit. If at any time there exists a Margin Deficit, the
Sellers or the Guarantor shall cure same in accordance with Section 3.01.

Section 9.06 Notices. Each Seller and the Guarantor shall give notice to the
Buyer:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

(b) with respect to any Purchased Asset hereunder, promptly upon receipt of
notice or knowledge that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty, or otherwise damaged so as to affect adversely the Asset Value of such
Purchased Asset;

(c) promptly upon receipt of notice or knowledge of (i) any default related to
any Purchased Item, (ii) any Lien or security interest on, or claim asserted
against, any Purchased Item or (iii) any event or change in circumstances which
could reasonably be expected to have a Material Adverse Effect;

(d) promptly upon any material change with respect to any Seller’s business
operations, assets or financial condition, which could reasonably be expected to
have a Material Adverse Effect;

(e) promptly upon the loss of real estate investment trust (“REIT”) or real
estate mortgage investment conduit (“REMIC”) status of any Seller, the Guarantor
or any Affiliate of the Sellers or the Guarantor that is a REIT or a REMIC;

(f) promptly upon the occurrence of any event of default under the Other
Financing Facilities; and

(g) upon (i) the Sellers’ or the Guarantor’s dismissal of any of its Executives,
or (ii) any Executives’ departure from the employ of any Seller or the
Guarantor, as applicable, for any other reason whatsoever; in addition, the
Sellers and the Guarantor shall keep the Buyer reasonably well-informed as to
the identity of other personnel involved in the Sellers’ warehouse borrowing,
secondary marketing, and servicing functions.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the related Seller or the Guarantor, as applicable,
setting forth details of the occurrence referred to therein and stating what
action such Seller or the Guarantor, as applicable, has taken or proposes to
take with respect thereto.

Section 9.07 Underwriting Guidelines. All Eligible Assets will conform to the
Underwriting Guidelines. The Sellers shall review the Underwriting Guidelines
periodically to confirm that they are being complied with in all material
respects and are adequate to meet the Sellers’ business objectives. In the event
the Sellers make any material amendment or modification to the Underwriting
Guidelines, the Sellers shall promptly deliver to the Buyer a complete copy of
the amended or modified Underwriting Guidelines. The Sellers acknowledge that
until the Buyer has approved the amendments or modifications, which approval
shall not be unreasonably withheld, the Buyer shall have no obligation to make
any further Purchase under the amended or modified Underwriting Guidelines.

Section 9.08 Transactions with Affiliates. Neither the Sellers nor the Guarantor
will enter into any transaction, including without limitation any purchase,
sale, lease or exchange of Property or the rendering of any service, with any
Affiliate unless such transaction is (a) otherwise permitted under this
Agreement or the other Repurchase Documents, (b) in the ordinary course of such
Seller’s business and (c) upon fair and reasonable terms no less favorable to
such Seller or the Guarantor, as applicable, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate, or
make a payment that is not otherwise permitted by this paragraph to any
Affiliate.

Section 9.09 Limitation on Liens. Immediately upon notice of a Lien or any
circumstance which could give rise to a Lien on the Purchased Items, the Sellers
will defend the Purchased Items against, and will take such other action as is
necessary to remove, any Lien, security interest or claim on or to the Purchased
Items (other than any security interest created or permitted under this
Agreement), and the Sellers will defend the right, title and interest of the
Buyer in and to any of the Purchased Items against the claims and demands of all
persons whomsoever.

Section 9.10 Limitation on Guarantees and Other Indebtedness. Neither the
Sellers nor the Guarantor shall create, incur, assume or suffer to exist any
Guarantees by any of them of the obligations of others, in excess of $10,000,000
in the aggregate, except as otherwise listed on Schedule 2 hereto. As used in
this Section, a “Guarantee” shall not include a guarantee by one or more of the
Sellers of an obligation (including a capitalized lease obligation) of one or
more other Sellers or any or any of their respective Affiliates.

Section 9.11 Maintenance of Profitability. The Sellers and the Guarantor shall
not permit, for any period of the shorter of (x) two rolling quarters or (y) any
shorter period of time set forth in any Other Financing Facilities documents
with respect to a profitability test (each such period, a “Test Period”), Net
Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00.

Section 9.12 Maintenance of Tangible Net Worth. New Century Financial shall at
all times during each fiscal year maintain Tangible Net Worth of not less than
the sum of (x) $750,000,000 and (y) fifty percent (50%) of all increases in
shareholders’ equity in New Century Financial attributable to issuances of
common stock and preferred equity since November 1, 2004; provided, however,
that in the event a redemption, repurchase, repayment or other retirement of
such preferred equity results in a decrease in shareholders’ equity, then any
increase in shareholders’ equity resulting from the issuance of such preferred
equity shall be offset by the amount of such decrease for the purpose of
calculating the Tangible Net Worth requirement.

Section 9.13 Servicer. The Sellers shall not cause the Mortgage Loans to be
serviced by any servicer other than the Servicer or a sub-servicer expressly
approved in writing by the Buyer.

Section 9.14 Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
New Century Financial (i) shall not permit the consolidated ratio of aggregate
Total Indebtedness to Tangible Net Worth to be greater than 15:1 as measured as
of the last day of each fiscal quarter and (ii) shall provide to the Buyer on
the last day of each fiscal quarter a tabulation of all borrowings pursuant to
the Other Financing Facilities.

Section 9.15 Maintenance of Liquidity. At no time following the date of this
Agreement shall New Century Financial have, on a consolidated basis, liquidity
of less than $60,000,000.

Section 9.16 Required Filings. The Sellers and the Guarantor shall promptly
provide the Buyer with copies of all documents which any of the Sellers, the
Guarantor, or any of their respective Affiliates is required to file with the
Securities and Exchange Commission or any Governmental Authority which may be
substituted therefor in accordance with the Securities and Exchange Act of 1934
or any rules thereunder; provided that the Sellers shall not be required to
provide the Buyer with filings of a standard nature relating to the issuance of
securities under a REMIC or similar pass-through trust.

Section 9.17 Blocked Account. The Sellers shall deposit, or shall cause to be
deposited, all Income into the Blocked Account in accordance with
Section 4.01(a) of this Agreement.

Section 9.18 Custodial Agreement and Blocked Account Agreement. The Sellers
shall maintain each of the Custodial Agreement and Blocked Account Agreement in
full force and effect and shall neither amend or modify either of the Custodial
Agreement or the Blocked Account Agreement nor waive compliance with any
provisions thereunder without the prior written consent of the Buyer.

Section 9.19 Sub-Limits. The Sellers shall not sell to the Buyer any Eligible
Assets if, after giving effect to such Transaction, any Sub-Limit would be
exceeded.

Section 9.20 Inconsistent Agreements. Neither the Sellers nor the Guarantor
shall, or will permit any of its Subsidiaries to, directly or indirectly, enter
into any agreement containing any provision which would be violated or breached
by any Transaction hereunder or by the performance by the Sellers or the
Guarantor of its obligations under any Repurchase Document.

Section 9.21 Escrow Imbalance. The Sellers shall, no later than five
(5) Business Days after learning (from any source) of any material imbalance in
any escrow account, notify the Buyer of such imbalance and upon request of the
Buyer will deliver a copy of the monthly report with respect to escrow balances
to the Buyer.

Section 9.22 Servicing Termination Fees. Upon any exercise of the Buyer’s right
to terminate the Servicer of Purchased Assets following an Event of Default, the
Sellers shall pay any and all fees required to terminate the Servicer and to
effectuate the transfer of servicing to the designee of the Buyer.

Section 9.23 Delivery of Servicing Records. With respect to the Servicing
Records of each Mortgage Loan, the Sellers shall deliver or shall cause the
Servicer to deliver such Servicing Records to the designee of the Buyer, within
thirty (30) days of a Purchase Date, unless otherwise stated in writing by the
Buyer; provided that on each Repurchase Date for which a Mortgage Loan is
subject to a new Transaction, such delivery requirement is deemed restated for
such new Transaction (and the immediately preceding delivery requirement is
deemed to be rescinded) in the absence of directions to the contrary from the
Buyer, and a new 30-day period is deemed to commence as of such Repurchase Date.
The Sellers’ transfer of the Servicing Records under this Section shall be in
accordance with customary standards in the industry.

Section 9.24 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.

Section 9.25 MERS. The Sellers and the Guarantor shall and shall cause the
Servicer to comply in all material respects with the rules and procedures of
MERS in connection with the servicing of the MERS Designated Mortgage Loans, if
any, for as long as such Purchased Assets are registered with MERS.

Section 9.26 Monthly Report. Upon request, the Sellers or the Guarantor shall
provide the Buyer with a monthly report, which report shall include, among other
items, a summary of the Sellers’ delinquency and loss experience with respect to
mortgage loans serviced by the Sellers, any Servicer or any designee of either,
with respect to any MERS Designated Mortgage Loan, MERS Reports, plus any such
additional reports as the Buyer may reasonably request with respect to the
Sellers or any Servicer’s servicing portfolio or pending originations of
mortgage loans. The Sellers shall not cause the Mortgage Loans to be serviced by
any servicer other than a servicer expressly approved in writing by the Buyer.

Section 9.27 Remittance Report. On the second Business Day of each month, the
Sellers or the Guarantor shall furnish to the Buyer or shall cause the Servicer
to furnish to the Buyer, a remittance report, in hard copy and electronic format
acceptable to the Buyer, containing information regarding funds collected during
the prior calendar month. This report shall contain the following information:

(a) Mortgage Loan number;

(b) Mortgage Note Rate;

(c) Remittances allocable to principal and interest, escrow and taxes;

(d) Paid through date;

(e) Mortgage Loan balance;

(f) Delinquency status;

(g) Whether the Mortgaged Property is in foreclosure or has become an real
estate owned property;

(h) Whether any Mortgagor is the subject of any bankruptcy action; and

(i) Any other information that the Buyer may reasonably request.

Section 9.28 [Reserved]

Section 9.29 Preservation of Security Interest. The Sellers shall execute and
file such financing statements and cause to be executed and filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain, and protect the respective right,
title and interest of the Buyer in the Mortgage Loans. The Sellers shall deliver
(or cause to be delivered) to the Custodian file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.

Section 9.30 Compliance with Law. Each Seller will comply, in all material
respects, with all laws, acts, rules, requisitions, orders, decrees and
directions of any Governmental Authority applicable to its business and to the
Mortgage Loans or any part thereof; provided, however, that such Seller may
contest any law, act, regulation, order, decree or direction in any reasonable
manner which shall not materially and adversely affect the rights or interests
of the Buyer in the Mortgage Loans.

Section 9.31 Obligations with Respect to Mortgage Loans. Each of the New Century
Parties will duly fulfill all obligations on its respective part to be fulfilled
under or in connection with each Mortgage Loan, and will do nothing to impair
the rights of the Buyer in any of the Mortgage Loans.

Section 9.32 Conveyance of Mortgage Loans; Security Interests. Except for the
transfers and conveyances under or permitted in this Agreement or any other
Repurchase Document, none of the Sellers will sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any
Lien, on any Mortgage Loan, or any interest therein and each of the Sellers
shall defend the right, title, and interest of the Buyer and its respective
successors and assigns in, to, and under the Mortgage Loans, against all claims
of third parties claiming, through or under the Sellers; provided, however, that
nothing in this Section shall prevent or be deemed to prohibit the Sellers from
suffering to exist upon any of the Mortgage Loans any Liens for municipal or
other local taxes if such taxes shall not at the time be due and payable or if
the Sellers shall concurrently be contesting the validity thereof in good faith
by appropriate proceedings and shall have set aside on its books adequate
reserves with respect thereto and such contests pose no risk of forfeiture.

Section 9.33 Notification of Breach. Each of the Sellers will notify the Buyer
and the Custodian promptly, in reasonable detail, upon discovery of the
occurrence of any breach by (i) any Seller of any of its representations,
warranties or covenants contained herein, or (ii) by any Seller or any Affiliate
thereof of any of its representations, warranties or covenants contained in any
Other Financing Facilities document.

Section 9.34 Further Assurances. Each of the Sellers will make, execute or
endorse, acknowledge and file or deliver to the Buyer and the Custodian from
time to time such schedules, confirmatory assignments, conveyances, transfers,
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Mortgage Loans and other
rights covered by this Agreement, as the Buyer or the Custodian may request and
reasonably require.

Section 9.35 Taxes. The Sellers shall promptly pay all applicable taxes required
to be paid in connection with the assignment of the Mortgage Loans and
acknowledges that the Buyer shall have no responsibility with respect thereto.

Section 9.36 Taxes and Other Liabilities. The Sellers shall promptly notify the
Buyer of any material challenge, contest or proceeding pending by or against the
Sellers or any Affiliate of the Sellers before any taxing authority.

Section 9.37 No Agency. None of the Sellers will act as an agent of the Buyer in
any capacity except to the limited extent provided in the Repurchase Documents,
but instead will present itself to the public as a corporation separate from the
Buyer.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. If any of the following events (each, an “Event
of Default”) occur, the Sellers and the Buyer shall have the rights set forth in
Section 10.02, as applicable:

(a) any Seller shall default in the payment of, or shall admit its inability or
intention not to pay, any Repurchase Price due or any amount under Article IV or
Section 3.01 when due and payable (whether at stated maturity, upon acceleration
or at mandatory or optional prepayment); or

(b) any Seller or the Guarantor shall default in the payment of any other amount
payable by it hereunder or under any other Repurchase Document after
notification by the Buyer of such default, and such default shall have continued
unremedied for one (1) Business Day; or

(c) any representation, warranty or certification made or deemed made herein or
in any other Repurchase Document by any Seller or the Guarantor or any
certificate furnished to the Buyer pursuant to the provisions hereof or thereof
or any information with respect to the Mortgage Loans furnished in writing by on
behalf of any Seller or the Guarantor shall prove to have been false or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1 or Section 8.14(f),
which shall be considered solely for the purpose of determining the Asset Value
of the Purchased Assets, unless (i) such Seller or the Guarantor shall have made
any such representations and warranties with knowledge that they were materially
false or misleading at the time made; or (ii) any such representations and
warranties have been determined by the Buyer in its sole discretion, exercised
in good faith, to be materially false or misleading on a regular basis); or

(d) any Seller or the Guarantor shall fail to comply with any of the
requirements of Sections 9.03, 9.04, 9.07, 9.08, 9.09, 9.11, 9.12, 9.14, 9.15,
9.17, 9.18, 9.19, 9.30, 9.32, 9.33 or 9.37 hereof; or any Seller or the
Guarantor shall otherwise fail to observe or perform any other covenant or
agreement contained in this Repurchase Agreement or any other Repurchase
Document and such failure to observe or perform shall continue unremedied for a
period of five (5) Business Days; or

(e) a final judgment or judgments for the payment of money (i) in any amount
shall be rendered against any Seller or the Guarantor or (ii) in excess of the
greater of (x) $500,000 or (y) any greater level applicable to such judgments as
may cause an “event of default” under any Other Financing Facility, but in no
event greater than $5,000,000 in the aggregate shall be rendered against any
Seller, the Guarantor or any of their Subsidiaries by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within thirty
(30) days from the date of entry thereof or such other date as set forth
therein, and such Seller, the Guarantor or any such Subsidiary shall not, within
said period of thirty (30) days, or such longer period during which execution of
the same shall have been stayed or bonded, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or

(f) any Seller or the Guarantor shall admit in writing its inability to pay its
debts as such debts become due; or

(g) the Sellers, the Guarantor or any of their Subsidiaries shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator or the like of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing; or

(h) a proceeding or case shall be commenced, without the application or consent
of the Sellers, the Guarantor, or any of their Subsidiaries in any court of
competent jurisdiction, seeking (i) the reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
the Sellers’, the Guarantor’s or any of their Subsidiaries’ debts, (ii) the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner, liquidator or the like of the Sellers, the Guarantor, or any of their
Subsidiaries or of all or any substantial part of their property, or
(iii) similar relief in respect of the Sellers, the Guarantor or any of their
Subsidiaries under any law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
adjustment of debts, and, in the case of the Seller, the Guarantor or any of
their Subsidiaries, such proceeding or case shall continue undismissed, or an
order, judgment or decree approving or ordering any of the foregoing shall be
entered and continue unstayed and in effect, for a period of forty-five (45) or
more days; or an order for relief against the Sellers, the Guarantor or any of
their of their Subsidiaries shall be entered in an involuntary case under the
Bankruptcy Code; or

(i) the Custodial Agreement, the Blocked Account Agreement or any Repurchase
Document shall for whatever reason be terminated without the prior signed
written consent of the Buyer or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Seller or the Guarantor; or

(j) any Seller or the Guarantor shall grant, or suffer to exist, any Lien on any
Purchased Item (except any Lien in favor of the Buyer), or the Purchased Items
shall not have been sold to the Buyer, or the Liens contemplated hereby shall
cease or fail to be first priority perfected Liens on any Purchased Items in
favor of the Buyer or shall be Liens in favor of any Person other than the
Buyer; or

(k) a Seller, the Guarantor or any of their Subsidiaries shall be in default
under any note, indenture, loan, guaranty, swap agreement or any other contract
to which it is a party, which default permits the acceleration of the maturity
of obligations, or, in the case of any swap agreement or other contract, permits
its early termination, close-out or liquidation, by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, swap agreement or
other contract, in any case if the aggregate amount of the obligations
accelerated or capable of being accelerated or due or that may become due as a
result of the occurrence of such default, early termination, close-out or
liquidation on any date under any one or more of such note, indenture, loan
agreement, guaranty, swap agreement or other contract exceeds (in the aggregate)
the lesser of (i) $10,000,000 and (ii) any lower amount applicable to such
defaults as may cause an “event of default” under any Other Financing Facility;
or

(l) any material adverse change in the Property, business or financial condition
of any Seller, the Guarantor, and its consolidated affiliates taken as a whole
shall occur, in each case as determined by the Buyer in its sole discretion
exercised in good faith; or

(m) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Seller, the Guarantor or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of the Buyer, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Plan shall terminate for
purposes of Title IV of ERISA, and, in the case of a Reportable Event, the
continuance of such Reportable Event unremedied for ten (10) days after notice
of such Reportable Event pursuant to Section 4043(a), (c) or (d) or ERISA is
given or the continuance of such proceedings for ten (10) days after
commencement thereof, as the case may be, (v) any Seller, the Guarantor or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Buyer is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, is likely to subject the Sellers or any of
their Affiliates to any tax, penalty or other liabilities in the aggregate
material in relation to the business, operations, property or financial or other
condition of the Sellers or any of their Affiliates; or could reasonably be
expected to have a Material Adverse Effect; or

(n) upon any event of default under any Other Financing Facility; or

(o) the discovery by the Buyer of a previously undisclosed condition or event
which existed at or prior to the execution hereof and which the Buyer, in its
sole discretion, exercised in good faith, determines (i) materially and
adversely affects either (x) the condition (financial or otherwise) of any
Seller, the Guarantor or any of their Subsidiaries; or (y) the ability of any
Seller to fulfill its respective obligations under this Agreement or of the
Guarantor to fulfill its obligations under the Guaranty and (ii) if such
condition or event had been disclosed prior to the execution hereof, it would
have affected the Buyer’s decision to proceed with this facility; or

(p) Mortgage Loans totaling more than 10% of the aggregate principal balance of
the portfolio of Mortgage Loans serviced by the Servicer for the Sellers shall
be more than thirty (30) days delinquent; or

(q) the declaration of any event of default of the Servicer under any
Sub-Servicing Agreement; or

(r) any Seller or the Guarantor shall commit any fraud or malfeasance in
connection with this facility; or

(s) any Seller, the Guarantor or their Subsidiaries that are a REIT or a REMIC
shall lose such status as a REIT or a REMIC.

Section 10.02 Remedies Upon Default. If an Event of Default occurs, the
following rights and remedies are available to the Buyer; provided that an Event
of Default shall be deemed to be continuing unless expressly waived by the Buyer
in writing.

(a) Each Seller hereby acknowledges, admits and agrees that the Sellers’
obligations under this Agreement are joint and several recourse obligations of
the Sellers to which each Seller pledges its full faith and credit. In addition
to its rights hereunder, the Buyer shall have the right to proceed against any
of the Sellers’ assets which may be in the possession of the Buyer, any of the
Buyer’s Affiliates or their designee (including the Custodian), including the
right to liquidate such assets and to set-off the proceeds against monies owed
by the Sellers to the Buyer pursuant to this Agreement. The Buyer may set off
cash, the proceeds of the liquidation of the Purchased Assets and Additional
Purchased Assets, any other Purchased Items or its proceeds and all other sums
or obligations owed by the Buyer to the Sellers against all of the Sellers’
obligations to the Buyer, whether under this Agreement, under a Transaction, or
under any other agreement between the parties, or otherwise, whether or not such
obligations are then due, without prejudice to the Buyer’s right to recover any
deficiency.

(b) At the option of the Buyer, exercised by written notice to the Sellers and
the Guarantor (which option shall be deemed to have been exercised, even if no
notice is given, immediately upon the occurrence of an Act of Insolvency of any
Seller or the Guarantor), the Final Repurchase Date for each Transaction
hereunder, if it has not already occurred, shall be deemed immediately to occur.

(c) If the Buyer exercises or is deemed to have exercised the option referred to
in paragraph (b) of this Section 10.02,

(i) The Sellers’ obligations in such Transactions to repurchase all Purchased
Assets, at the Repurchase Price therefor on the Final Repurchase Date, (1) shall
thereupon become immediately due and payable, (2) all Income paid after such
exercise or deemed exercise, including, without limitation, all amounts then or
thereafter held in the Blocked Account, shall be retained by the Buyer and
applied to the aggregate unpaid Repurchase Price and any other amounts owed by
the Sellers hereunder, and (3) the Sellers shall immediately deliver to the
Buyer any Purchased Assets subject to such Transactions then in Sellers’
possession or control;

(ii) to the extent permitted by applicable law, the Repurchase Price with
respect to each such Transaction shall be increased by the aggregate amount
obtained by daily application of, on a 360 day per year basis for the actual
number of days during the period from and including the date of the exercise or
deemed exercise of such option to but excluding the date of payment of the
Repurchase Price, (x) the Post-Default Rate to (y) the Repurchase Price for such
Transaction as of the Final Repurchase Date (decreased as of any day by (i) any
amounts actually in the possession of the Buyer pursuant to clause (c) of this
subsection, (ii) any proceeds from the sale of Purchased Assets applied to the
Repurchase Price pursuant to subsection (d) of this Section 10.02, and (iii) any
amounts applied to the Repurchase Price pursuant to subsection (e) of this
Section 10.02);

(iii) all Income actually received by the Buyer pursuant to Section 4.01
(excluding any Late Payment Fees paid pursuant to Section 2.04(g)), including,
without limitation, all amounts then or thereafter held in the Blocked Account,
shall be applied to the aggregate unpaid Repurchase Price owed by the Sellers;
and

(iv) if the Sellers have not paid to the Buyer the full Repurchase Price by 5:00
p.m. New York City time on the Final Repurchase Date, the Guarantor has agreed
in the Guaranty that, pursuant to the terms thereof, it shall pay such amount to
the Buyer by 5:00 p.m. New York City time on the next Business Day.

(d) Upon the occurrence of one or more Events of Default, the Buyer shall have
the right to obtain physical possession of the Servicing Records (subject to the
provisions of the Custodial Agreement), Mortgage Files, Credit Files and all
other files of the Sellers relating to the Purchased Assets and all documents
relating to the Purchased Assets which are then or may thereafter come in to the
possession of the Sellers or any third party acting for the Sellers and the
Sellers shall deliver to the Buyer such assignments as the Buyer shall request
and, subject to any existing Servicing Agreements, the Buyer shall have the
right to appoint any Person to service the Purchased Assets. The Buyer shall be
entitled (i) to invoke any and all rights it may have under any Repurchase
Document, including, without limitation, the Blocked Account Agreement with
respect to any amounts then or thereafter held in the Blocked Account, and
(ii) to specific performance of all agreements of the Sellers contained in the
Repurchase Documents.

(e) All amounts then or thereafter held in any Custodial Accounts and the UBS
Cash Account shall be retained by the Buyer and applied to the aggregate unpaid
Repurchase Price owed by the Sellers and to any other amounts owing by the
Sellers hereunder or under the Custodial Agreement.

(f) At any time on the second Business Day following the occurrence of an Event
of Default, the Buyer may (A) immediately sell, on a servicing-released basis,
without demand or further notice of any kind, at a public or private sale and at
such price or prices as the Buyer may deem satisfactory, any or all Purchased
Assets and apply the proceeds thereof to the aggregate unpaid Repurchase Price
and any other amounts owing by the Sellers under the Repurchase Documents or (B)
in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Assets, to give the Sellers credit for such Purchased Assets in an
amount equal to the Market Value of the Purchased Assets against the aggregate
unpaid Repurchase Price and any other amounts owing by the Sellers under the
Repurchase Documents. The Sellers shall remain jointly and severally liable to
the Buyer for any amounts that remain owning to the Buyer following a sale or
credit under the preceding sentence; the payment of such amount has been
guaranteed by the Guarantor pursuant to the Guaranty, and, pursuant to the terms
thereof, the Guarantor has agreed to pay such amount within one Business Day of
the Sellers’ failure to pay such amounts. The proceeds of any disposition of
Purchased Assets shall be applied first, to the costs and expenses incurred by
the Buyer in connection with the Sellers’ default; second, to the Repurchase
Price; third, after an Event of Default, to costs of related covering and/or
related hedging transactions; and fourth, to any other outstanding obligation of
the Sellers to the Buyer or its Affiliates.

(g) Neither the Buyer nor any of its Affiliates shall incur any liability as a
result of the sale of any of the Purchased Items at any private sale. Each
Seller and the Guarantor hereby waives (a) any claims against the Buyer or any
of its Affiliates arising because the price at which the Purchased Items may
have been sold at a private sale was less than the price that might have been
obtained at a public sale or was less than the aggregate amount of the
Repurchase Obligations and (b) all rights of redemption, stay, or appraisal
which it has under any rule of law or (to the extent permitted) statute whether
now existing or hereafter adopted.

(h) The parties recognize that it may not be possible to purchase or sell all of
the Purchased Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the underlying Purchased
Assets does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, the Buyer may elect the time and manner of liquidating any
Purchased Assets and nothing contained herein shall obligate the Buyer to
liquidate any Purchased Assets on the occurrence of an Event of Default or to
liquidate all Purchased Assets in the same manner or on the same Business Day or
constitute a waiver of any right or remedy of the Buyer. Notwithstanding the
foregoing, the parties to this Agreement agree that the Transactions have been
entered into in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual obligation
and that each Transaction has been entered into in consideration of the other
Transactions.

(i) The Sellers agree that the Buyer may obtain an injunction or an order of
specific performance to compel the Sellers to fulfill their obligations as set
forth in Section 10.02(d), if a Seller fails or refuses to perform its
obligations as set forth therein.

(j) The Sellers shall be jointly and severally liable to the Buyer, payable as
and when incurred by the Buyer, for (A) the amount of all actual reasonable
out-of-pocket expenses, including legal or other expenses incurred by the Buyer
in connection with or as a consequence of an Event of Default and (B) after an
Event of Default, all costs incurred in connection with covering and/or hedging
transactions, which amounts the Guarantor has agreed to pay pursuant to the
Guaranty by 5:00 p.m. New York City time on the Business Day following the
Sellers’ failure to pay such amounts.

(k) Each Seller agrees to indemnify (jointly and severally with other Sellers)
and hold the Buyer and its assignees harmless from and against all Costs (as
hereinafter defined) resulting from or relating to any Event of Default; the
payment of any such indemnity amounts has been guaranteed by the Guarantor
pursuant to the Guaranty for payment by 5:00 p.m. on the Business Day following
the Sellers’ failure to pay such amounts.

(l) The Buyer shall, without regard to the adequacy of the security for the
Repurchase Obligations, be entitled to the appointment of a receiver by any
court having jurisdiction, without notice, to take possession of and protect,
collect, manage, liquidate, and sell the Purchased Assets and any other
Purchased Items or any portion thereof, collect the payments due with respect to
the Purchased Assets and any other Purchased Items or any portion thereof, and
do anything that the Buyer is authorized hereunder to do. The Sellers shall,
jointly and severally, pay all costs and expenses incurred by the Buyer in
connection with the appointment and activities of such receiver.

(m) The Buyer may, at its option, enter into one or more hedge instruments
covering all or a portion of the Purchased Assets, and the Sellers shall,
jointly and severally, be responsible for all damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
the Buyer relating to or arising out of such hedge instruments; including
without limitation any losses resulting from such hedge instruments; the payment
of any such amounts has been guaranteed by the Guarantor pursuant to the
Guaranty for payment by 5:00 p.m. on the Business Day following the Sellers’
failure to pay such amounts.

(n) No election by the Buyer pursuant to this Section shall relieve the Sellers
of responsibility or liability for any breach of or under this Agreement.

(o) The Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law, whether
existing at law, in equity or by statute, including, without limitation, all
rights and remedies available to a purchaser/secured party under the Uniform
Commercial Code.

(p) Except as otherwise expressly provided in this Agreement, the Buyer shall
have the right to exercise any of its rights and/or remedies without
presentment, demand, protest or further notice of any kind other than as
expressly set forth herein, all of which are hereby expressly waived by Seller.

Section 10.03 Remedies Cumulative. The Buyer may exercise one or more of the
remedies available to the Buyer immediately upon the occurrence of an Event of
Default and, except to the extent provided in paragraphs (a) and (d) of
Section 10.02, at any time thereafter without notice to the Sellers. All rights
and remedies arising under this Agreement as amended from time to time hereunder
are cumulative and not exclusive of any other rights or remedies which the Buyer
may have.

Section 10.04 Waiver of Defenses. The Buyer may enforce its rights and remedies
hereunder without prior judicial process or hearing, and the Sellers hereby
expressly waive any defenses the Sellers might otherwise have to require the
Buyer to enforce its rights by judicial process. The Sellers also waive any
defense (other than a defense of payment or performance) the Sellers might
otherwise have arising from the use of nonjudicial process, enforcement and sale
of all or any portion of the Purchased Items, or from any other election of
remedies. The Sellers recognize that nonjudicial remedies are consistent with
the usages of the trade, are responsive to commercial necessity and are the
result of a bargain at arm’s-length.

Section 10.05 Default Interest. To the extent permitted by applicable law, the
Sellers shall, jointly and severally, be liable to the Buyer for interest on any
amounts owing by the Sellers hereunder, from the date any Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
Sellers or (ii) satisfied in full by the exercise of the Buyer’s rights
hereunder. Interest on any sum payable by the Sellers to the Buyer under this
Section 10.05 shall be at a rate equal to the Post-Default Rate.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Indemnification.

(a) Each Seller, jointly and severally, agrees to hold the Buyer and its
Affiliates and their present and former respective officers, directors,
employees, agents, advisors and other representatives (each, an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(including counsel’s fees and disbursements) (collectively, “Costs”), relating
to or arising out of a third-party claim involving this Agreement, any other
Repurchase Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby. Without limiting the generality of the
foregoing, each Seller agrees to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all Mortgage
Loans relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation, any consumer credit laws, including
without limitation the federal Truth in Lending Act and/or the federal Real
Estate Settlement Procedures Act, or any applicable securities laws In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Mortgage Loan for any sum owing thereunder, or to enforce any provisions of any
Mortgage Loan, the Sellers, jointly and severally, will save, indemnify and hold
such Indemnified Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Sellers.

(b) Each Seller also agrees to reimburse an Indemnified Party as and when billed
by such Indemnified Party for all the Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of the Buyer’s
rights under this Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, including without limitation the fees and
disbursements of its counsel. The Sellers may offer to assume the defense of any
action brought against any Indemnified Party, provided that the counsel proposed
to handle the defense be satisfactory to such Indemnified Party in its sole
discretion. If the Indemnified Party agrees to such an arrangement, then the
Sellers will not be liable for any separate counsel for such Indemnified Party.
In no event will an Indemnified Party be liable for a settlement effected
without its prior consent.

(c) The Sellers, jointly and severally, agree to pay on demand all of the
reasonable out-of-pocket costs and expenses (including reasonable legal fees)
(i) incurred by the Buyer in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement,
any other Repurchase Document or any other documents prepared in connection
herewith or therewith, (ii) incurred in connection with the consummation and
administration of the transactions contemplated by this Agreement and any other
Repurchase Document including, without limitation, all fees, disbursements and
expenses of counsel to the Buyer which amount shall be deducted from the
Purchase Price paid for the first Transaction hereunder, and (iii) all costs and
expenses of the Buyer in connection with the enforcement of this Agreement
(including any waivers) or any other Repurchase Document, whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Buyer) whether or not the
transactions contemplated hereby are consummated. Subject to the limitations set
forth in Section 11.12, the Sellers agree, jointly and severally, to pay the
Buyer all the reasonable out of pocket due diligence, inspection, testing and
review costs and expenses incurred by the Buyer with respect to Mortgage Loans
submitted by the Sellers for purchase under this Agreement, including, but not
limited to, those reasonable out of pocket costs and expenses incurred by the
Buyer pursuant to Sections 11.10 and 11.12.

(d) The payments of all amounts owed by the Sellers under this Section 11.01 has
been guaranteed by the Guarantor pursuant to the Guaranty for payment by 5:00
p.m. New York City time on the Business Day following the Sellers’ failure to
pay such amounts.

(e) Without prejudice to the survival of any other agreement of the Sellers
hereunder, the covenants and obligations of the Sellers contained in this
Section shall survive the payment in full of the Repurchase Price and all other
amounts payable hereunder and delivery of the Purchased Assets by the Buyer
against full payment therefor. THE INDEMNIFICATION OBLIGATIONS OF THE SELLERS
PURSUANT TO THE PRECEDING PARAGRAPHS SHALL APPLY REGARDLESS OF ANY NEGLIGENCE OR
OTHER FAULT ON THE PART OF THE SERVICER, THE CUSTODIAN OR ANY OF THEIR
RESPECTIVE OFFICERS EMPLOYEES, TRUSTEES OR AGENTS EXCEPT AS EXPRESSLY STATED.
NOTHING HEREIN SHALL REQUIRE THE SELLERS TO INDEMNIFY THE BUYER AGAINST ANY
COSTS RESULTING FROM THE BUYER’S OWN NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 11.02 Single Agreement. The Buyer and the Sellers acknowledge that, and
have entered hereinto and will enter into each Transaction hereunder in
consideration of and in reliance upon the fact that, all Transactions hereunder
constitute a single business and contractual relationship and that each has been
entered into in consideration of the other Transactions. Accordingly, each of
the Buyer and the Sellers agrees (i) to perform all of its obligations in
respect of each Transaction hereunder, and that a default in the performance of
any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transaction hereunder; (iii)
that payments, deliveries, and other transfers made by either of them in respect
of any Transaction shall be deemed to have been made in consideration of
payments, deliveries, and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries, and other
transfers may be applied against each other and netted and (iv) to promptly
provide notice to the other after any such set-off or application.

Section 11.03 Notices and Other Communications. Except as otherwise expressly
permitted by this Agreement, all notices, requests and other communications
provided for herein and under the Custodial Agreement (including without
limitation any modifications of, or waivers, requests or consents under, this
Agreement) shall be given or made in writing (including without limitation by
email, telex or telecopy) delivered to the intended recipient at the “Address
for Notices” specified below its name on the signature pages hereof or thereof);
or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party. Except as otherwise provided in this
Agreement and except for notices given under Section 3.01 (which shall be
effective only on receipt), all such communications shall be deemed to have been
duly given when transmitted by telecopy or personally delivered or, in the case
of a mailed notice, upon receipt. Any notices, requests or other communications
delivered to any Seller pursuant to this Section shall be deemed delivered to
all Sellers.

Section 11.04 Entire Agreement; Severability. This Agreement together with the
other Repurchase Documents and the Blocked Account Agreement constitute the
entire understanding between the Buyer and the Sellers with respect to the
subject matter it covers and shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions
involving Purchased Assets. By acceptance of this Agreement, the Buyer and the
Sellers acknowledge that they have not made, and are not relying upon, any
statements, representations, promises or undertakings not contained in this
Agreement. Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement.

Section 11.05 Non-Assignability. The rights and obligations of the parties under
this Agreement and under any Transaction shall not be assigned by any Seller
without the prior written consent of the Buyer, and any attempted assignment
without such consent shall be null and void. The Buyer, in its sole discretion,
may at any time assign all or a portion of its rights and obligations under this
Agreement and the Repurchase Documents. Subject to the foregoing, this Agreement
and any Transactions shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. Nothing in this Agreement
express or implied, shall give to any person, other than the parties to this
Agreement and their successors hereunder, any benefit of any legal or equitable
right, power, remedy or claim under this Agreement.

Section 11.06 Terminability. This Agreement shall continue in effect until
terminated as to future transactions by written instruction signed by the Buyer
and delivered to the Sellers, provided that no termination will affect the
obligations hereunder as to any outstanding Transaction. Each representation and
warranty made or deemed to be made by entering into a Transaction, herein or
pursuant hereto, shall survive the making of such representation and warranty,
and the Buyer shall not be deemed to have waived any Default that may arise
because any such representation or warranty shall have proved to be false or
misleading, notwithstanding that the Buyer may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time the Transaction was made. Notwithstanding any such termination or
the occurrence of an Event of Default, all of the representations and warranties
and covenants hereunder shall continue and survive. The obligations of the
Sellers under Section 11.01 shall survive the termination of this Agreement.

Section 11.07 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES.

Section 11.08 Submission To Jurisdiction; Waivers. EACH SELLER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

Section 11.09 No Waivers, Etc. No failure on the part of the Buyer to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Repurchase Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any Repurchase Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law. An Event of Default shall be deemed to be continuing unless expressly
waived by the Buyer in writing.

Section 11.10 Servicing.

(a) It is expressly acknowledged that the Servicing Rights relating to the
Mortgage Loans purchased by the Buyer hereunder have been sold, assigned, and
transferred by the Sellers to the Buyer along with the Mortgage Loans. The
Servicer shall service and administer the Mortgage Loans on behalf of the Buyer
on an interim basis in accordance with Accepted Servicing Practices for the same
type of mortgage loans as the Mortgage Loans and in a manner at least equal in
quality to the servicing the Servicer provides for mortgage loans which it owns,
provided that the Servicer shall at all times comply with applicable law and the
requirements of any applicable insurer or guarantor so that the insurance and
any applicable guarantee in respect of any Mortgage Loan is not voided or
reduced. The Servicer shall at all times maintain accurate and complete records
of its servicing of the Mortgage Loans, and the Buyer may, at any time during
the Servicer’s business hours, on reasonable notice, examine and make copies of
such records. On the second (2nd) day of each calendar month, or at any other
time upon the Buyer’s request, the Servicer shall deliver to the Buyer reports
regarding the status of the Mortgage Loans in accordance with Sections 9.27 and
9.28, which shall include, with respect to any MERS Designated Mortgage Loan,
MERS Reports, and any circumstances that could materially adversely affect the
Mortgage Loans, the Buyer’s ownership of the Mortgage Loans or the collateral
securing the Mortgage Loans. The Servicer’s rights to interim service the
Mortgage Loans as provided in this Agreement, shall terminate on the earlier of
the related Repurchase Date or the date which is thirty days following the
related Purchase Date; provided that, on each Repurchase Date for which a
Mortgage Loan is subject to a new Transaction, such 30-day interim servicing
period is deemed renewed for such new Transaction, and a new 30-day period is
deemed to commence as of such Repurchase Date, unless otherwise stated in
writing by the Buyer. If an Act of Insolvency of the Servicer or any default
hereunder by the Servicer occurs at any time, the Servicer’s rights and
obligations to service the Mortgage Loan(s), as provided in this Agreement,
shall terminate immediately, without any notice or action by the Buyer. The
Servicer agrees and acknowledges that the Buyer may also, at any time, terminate
the interim servicing of the Mortgage Loans by the Servicer and transfer
servicing to another Person on such date as the Buyer may determine in its sole
discretion. In the event that anything in this Agreement is interpreted as
constituting one or more interim servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the repurchase of a Mortgage Loan by a Seller or (iii) the Buyer’s
notice to the Servicer directing the Servicer to transfer servicing (provided,
the Servicer’s obligations as set forth herein to cooperate in the transfer of
such servicing shall not terminate until such servicing has actually been
transferred in full).

(b) Within two Business Days of notice from the Buyer, or immediately upon
notice if an Event of Default has occurred:

(i) New Century shall comply with the provisions of Section 4.01 hereof; and

(ii) at the Buyer’s sole option, upon written notice from the Buyer, New Century
shall transfer servicing of the Mortgage Loans to a Successor Servicer
designated by the Buyer.

(c) New Century or its Affiliate, in its capacity as the Servicer, shall permit
the Buyer to inspect New Century’s or its Affiliate’s servicing facilities, as
the case may be, for the purpose of satisfying the Buyer that New Century or its
Affiliate, as the case may be, has the ability to service the Mortgage Loans as
provided in this Agreement.

(d) If the servicer of the Mortgage Loans is New Century or the Servicer is an
Affiliate of New Century, New Century shall provide to the Buyer a letter from
New Century or such Affiliate, as the case may be, to the effect that upon one
(1) day’s notice from the Buyer or immediately upon the occurrence of an Event
of Default, the Servicer’s rights and obligations to service the Mortgage Loans
shall terminate immediately, without any further notice or action by the Buyer
and the Servicer shall transfer servicing to the Buyer’s designee, at no cost or
expense to the Buyer, it being agreed that New Century will pay any and all fees
required to terminate the Servicer and to effectuate the transfer of servicing
to the designee of the Buyer.

(e) With respect to the Mortgage Loans that are serviced by the Servicer, the
Servicer agrees that the Buyer is the owner of all Servicing Records. The
Servicer covenants to safeguard such Servicing Records and to deliver them
promptly to the Buyer or its designee (including the Custodian) at the Buyer’s
request.

Section 11.11 Intent.

(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended and a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended.

(b) It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 10.02 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder.

(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA or regulations promulgated thereunder).

Section 11.12 Periodic Due Diligence Review. The Sellers acknowledge that the
Buyer has the right to perform continuing due diligence reviews with respect to
the Mortgage Loans, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Sellers agree that upon reasonable (but no less than one (1) Business Day)
prior notice unless an Event of Default shall have occurred, in which case no
notice is required, to the Sellers, the Buyer or its authorized representatives
will be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the Mortgage Files and any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession or under the control of the Sellers and/or the Custodian. The Sellers
also shall make available to the Buyer a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Mortgage Files and
the Mortgage Loans. Without limiting the generality of the foregoing, the
Sellers acknowledge that the Buyer may purchase Mortgage Loans from the Sellers
based solely upon the information provided by the Sellers to the Buyer in the
Mortgage Loan Schedule and the representations, warranties and covenants
contained herein, and that the Buyer, at its option, has the right at any time
to conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including without limitation ordering
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Mortgage Loan.
The Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed
upon third party underwriter to perform such underwriting. The Sellers agree to
cooperate with the Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing the Buyer and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Mortgage Loans in the possession, or
under the control, of the Sellers. All such due diligence conducted in
accordance with this Section shall be at the expense of the Sellers and the
Sellers shall, jointly and severally, reimburse the Buyer as and when billed for
any reasonable out-of-pocket costs and expenses incurred by the Buyer in
connection with its activities pursuant to this Section 11.12, within thirty
(30) days of receipt of an invoice therefor; provided, however, that such costs
and expenses shall not in the aggregate exceed $75,000, plus expenses such as
UCC, typing, Xerox, Federal Express, etc.

Section 11.13 Buyer’s Appointment As Attorney-In-Fact. The Sellers hereby
irrevocably constitutes and appoints the Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Sellers and
in the name of the Sellers or in its own name, from time to time in the Buyer’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, to file such financing statement or statements
relating to the Purchased Assets and the Purchased Items without any Seller’s
signature thereon as the Buyer at its option may deem appropriate, and, without
limiting the generality of the foregoing, the Sellers hereby give the Buyer the
power and right, on behalf of the Sellers, without assent by, but with notice
to, the Sellers, to do the following:

(a) in the name of the Sellers, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Purchased Items and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Buyer for the purpose of collecting any and all such moneys
due under any such mortgage insurance or with respect to any other Purchased
Items whenever payable;

(b) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;

(c) (A) to direct any party liable for any payment under any Purchased Items to
make payment of any and all moneys due or to become due thereunder directly to
the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Purchased
Items; (C) to sign and endorse any invoices, assignments, verifications, notices
and other documents in connection with any Purchased Items; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Items or any proceeds thereof
and to enforce any other right in respect of any Purchased Items; (E) to defend
any suit, action or proceeding brought against any Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Buyer may deem appropriate; and
(G) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any Purchased Items as fully and completely as though the
Buyer were the absolute owner thereof for all purposes, and to do, at the
Buyer’s option and the Sellers’ expense, at any time, and from time to time, all
acts and things which the Buyer deems necessary to protect, preserve or realize
upon the Purchased Items and the Buyer’s Liens thereon and to effect the intent
of this Agreement, all as fully and effectively as the Sellers might do;

(d) to direct the actions of the Custodian with respect to the Purchased Items
under the Custodial Agreement; and

(e) to execute, from time to time, in connection with any sale provided for in
Section 10.02, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Purchased Items.

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

The powers conferred on the Buyer hereunder are solely to protect the Buyer’s
interests in the Purchased Items and Purchase Assets and shall not impose any
duty upon it to exercise any such powers. The Buyer shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Sellers for any act or failure to act hereunder,
except for its or their own gross negligence or willful misconduct.

Section 11.14 Conflicts. If there is any conflict between the terms of this
Agreement or any Transaction entered into hereunder and the Custodial Agreement,
this Agreement shall prevail. In the event of any conflict between the terms of
this Agreement, any other Repurchase Document and any Confirmation, the
documents shall control in the following order of priority: first, the terms of
the Confirmation shall prevail, then the terms of this Agreement shall prevail,
and then the terms of the other Repurchase Documents shall prevail.

Section 11.15 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

Section 11.16 Captions. The captions and headings appearing herein are for
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 11.17 Acknowledgments. Each Seller hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Repurchase Documents;

(b) the Buyer has no fiduciary relationship to the Sellers; and

(c) no joint venture exists between the Buyer and the Sellers.

Section 11.18 Confidentiality. Each Seller and the Guarantor hereby acknowledges
and agrees that (i) all written or computer-readable information provided by the
Buyer to the Sellers or the Guarantor regarding the Buyer and (ii) the terms of
this Agreement or any Repurchase Documents (the “Buyer Confidential
Information”), shall be kept confidential and each of their respective contents
will not be divulged to any party without the Buyer’s consent except to the
extent that (i) the Sellers or the Guarantor deem appropriate to do so in
working with legal counsel, auditors, taxing authorities or other governmental
agencies or regulatory bodies or in order to comply with any applicable federal
or state laws, (ii) any portion of the Buyer Confidential Information is in the
public domain other than due to a breach of this covenant, or (iii) the Sellers
or the Guarantor deem appropriate in connection with exercising any or all of
the Sellers’ or the Guarantors’ rights or remedies or complying with any
obligations under this Agreement, provided that the Sellers and the Guarantor
shall not disclose any pricing information without the prior written consent of
the Buyer, provided, however, that, Buyer Confidential Information does not
preclude the Sellers or the Guarantor from filing this Agreement with the
Securities and Exchange Commission as required under federal securities
regulations. The Pricing Side Letter shall only be filed with the Securities and
Exchange Commission if such filing is required by applicable law; the Sellers
shall give written notice to the Buyer of determination that such filing of the
Pricing Side Letter is so required.

The Buyer acknowledges that, in connection with its entering into and ongoing
performance of this facility, it may from time to time come into possession of
material, non-public information concerning the affairs of the Sellers and/or
the Guarantor (the “New Century Confidential Information”). The Buyer agrees to
hold all such New Century Confidential Information confidential (unless and
until it becomes publicly available as a result of disclosure by a Person other
than the Buyer), and to abide by all applicable legal requirements in connection
with its treatment of such New Century Confidential Information.

The provisions set forth in this Section shall survive the termination of this
Agreement for a period of one year following such termination.

Section 11.19 Set-Off. In addition to any rights and remedies of the Buyer
provided by this Agreement and by law, if an Event of Default has occurred and
either is continuing or has led to an acceleration under Section 10.03 or if any
amount payable hereunder or under any Repurchase Document on the Final
Repurchase Date is not paid as and when due, the Buyer shall have the right,
without prior notice to the Sellers, any such notice being expressly waived by
the Sellers to the extent permitted by applicable law, to set-off and
appropriate and apply against any amount due and payable by the Sellers
hereunder any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyer or any
Affiliate thereof to or for the credit or the account of any of the Sellers. The
Buyer may also set-off cash and all other sums or obligations owed by the Buyer
or its Affiliates to the Sellers (whether under this Agreement or under any
other agreement between the parties or between the Sellers and any Affiliate of
the Buyer) against all of the Sellers’ obligations to the Buyer or its
Affiliates (whether under this Agreement or under any other agreement between
the parties or between the Sellers and any Affiliate of the Buyer), whether or
not such obligations are then due. The Buyer agrees promptly to notify the
Sellers after any such set-off and application made by it; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The exercise of any such right of set-off shall be without
prejudice to the Buyer’s or its Affiliate’s right to recover any deficiency.

Section 11.20 Disclosure Relating to Certain Federal Protections. The parties
acknowledge that they have been advised in the case of Transactions in which one
of the parties is an “insured depository institution” as that term is defined in
Section 1813(c)(2) of Title 12 of the United States Code, as amended, that funds
held by the financial institution pursuant to a Transaction hereunder are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation, the Savings Association Insurance Fund or Bank Insurance Fund, as
applicable.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have duly entered into this Agreement as of the
date set forth above.

BUYER:

UBS REAL ESTATE SECURITIES INC.

By: /s/ George A.
Mangiaracina
Name: George A. Mangiaracina
Title: Managing Director


By: /s/ Robert Carpenter
Name: Robert Carpenter
Title: Executive Director

Buyer’s Address for Notices:
1251 Avenue of the Americas
New York, NY 10020
Attn: Robert Carpenter
George A. Mangiaracina
Telecopier No.: (212) 882-3749
Telephone No.: (212) 882-3597

SELLER AND SERVICER:

NEW CENTURY MORTGAGE CORPORATION



    By: /s/ Kevin Cloyd



    Name: Kevin Cloyd
Title: Executive Vice President

Seller’s Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attn: Kevin Dwyer, Esq.

Telecopier No.: (949) 440-7033

Telephone No.: (949) 225-7808

2

SELLER
NC ASSET HOLDING, L.P.

By: NC DELTEX, LLC, its General Partner

By: /s/ Kevin Cloyd


Name: Kevin Cloyd
Title: Executive Vice President

Seller’s Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attn: Kevin Dwyer, Esq.

Telecopier No.: (949) 440-7033

Telephone No.: (949) 225-7808

SELLER

HOME123 CORPORATION

By: /s/ Kevin Cloyd


Name: Kevin Cloyd
Title: Executive Vice President

Seller’s Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attn: Kevin Dwyer, Esq.

Telecopier No.: (949) 440-7033

Telephone No.: (949) 225-7808

SELLER

NEW CENTURY CREDIT CORPORATION

By: /s/ Kevin Cloyd


Name: Kevin Cloyd
Title: President

Seller’s Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attn: Kevin Dwyer, Esq.

Telecopier No.: (949) 440-7033

Telephone No.: (949) 225-7808

GUARANTOR

NEW CENTURY FINANCIAL CORPORATION

By: /s/ Kevin Cloyd


Name: Kevin Cloyd
Title: Executive Vice President

By: /s/ Robert K. Cole


Name: Robert K. Cole
Title: CEO

Guarantor’s Address for Notices:

18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: Kevin Dwyer, Esq.
Telecopier No.: (949) 440-7033
Telephone No.: (949) 225-7808

3